United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-K þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-114564 CHINA CARBON GRAPHITE GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 98-0550699 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Xinghe Yongle Carbon Co., Ltd. 787 XichengWai Chengguantown Xinghe County Inner Mongolia, China (Address of principal executive offices) (86) 474-7209723 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, par value $0.001 per share. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant Section 13 or 15(d) of the Exchange Act. Yeso No x Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yeso No x The number of shares of common stock held by non-affiliates as of the last business day of the registrant’s most recently completed second fiscal quarter was 14,548,536. The aggregate market value of voting and nonvoting common stock held by non-affiliates of the registrant, based upon the closing bid quotation for the registrant’s common stock, as reported on the OTC Bulletin Board quotation service, as of June 29, 2012 was $7,419,753. The number of shares of the registrant’s common stock outstanding as of April 15, 2013 was 25,137,518. Documents Incorporated by Reference: None CHINA CARBON GRAPHITE GROUP, INC. ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012 PART I ITEM 1. Business. 1 ITEM 1A. Risk Factors. 11 ITEM 1B. Unresolved Staff Comments. 25 ITEM 2. Properties. 25 ITEM 3. Legal Proceedings. 25 ITEM 4. Mine Safety Disclosures. 25 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 26 ITEM 6. Selected Financial Data. 28 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 25 ITEM 7A. Quantitative and Qualitative Disclosures about Market Risk. 44 ITEM 8. Financial Statements and Supplementary Data. F-1 PART III ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 45 ITEM 9A. Controls and Procedures. 46 ITEM 9B. Other Information. 48 ITEM 10. Directors, Executive Officers and Corporate Governance. 48 ITEM 11. Executive Compensation. 50 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 51 ITEM 13. Certain Relationships and Related Transactions, and Director Independence. 52 ITEM 14. Principal Accounting Fees and Services. 53 PART IV ITEM 15. Exhibits and Financial Statement Schedules. 53 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements regarding our business, financial condition, results of operations and prospects. Words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates” and similar expressions or variations of such words are intended to identify forward-looking statements, but are not deemed to represent an all-inclusive means of identifying forward-looking statements as denoted in this Annual Report on Form 10-K. Additionally, statements concerning future matters are forward-looking statements. Although forward-looking statements in this Annual Report on Form 10-K reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by us. Consequently, forward-looking statements are inherently subject to risks and uncertainties and actual results and outcomes may differ materially from the results and outcomes discussed in or anticipated by the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those specifically addressed under the headings “Risks Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” You are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this Annual Report on Form 10-K. We file reports with the SEC. The SEC maintains a website (www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including us. You can also read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, D.C. 20549. You can obtain additional information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this Annual Report on Form 10-K, except as required by law. Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this Annual Report on Form 10-K, which are designed to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. OTHER PERTINENT INFORMATION Unless the context specifically states or implies otherwise, references in this Annual Report on Form 10-K to “we,” “us,” and words of like import refer to China Carbon Graphite Group, Inc., its wholly-owned subsidiaries, Talent International Investment Limited (“Talent”) and XingheYongle Carbon Co., Ltd. (“Yongle”), and its controlled entity, XingheXingyong Carbon Co., Ltd. (“Xingyong”), which is a variable interest entity that has entered into contractual arrangements with Yongle and whose financial statements are consolidated with ours. Our business is conducted in the People’s Republic of China (“China” or the “PRC”). “RMB” refers to Renminbiyuan, the official currency of the PRC. Our consolidated financial statements are presented in U.S. dollars in accordance with U.S. GAAP. In this Annual Report, we refer to assets, obligations, commitments and liabilities in our financial statements in U.S. dollars.These dollar references are based on the exchange rate of RMB to U.S. dollars, determined as of a specific date. Changes in the exchange rate will affect the amount of our obligations and the value of our assets in terms of U.S. dollars, which may result in an increase or decrease in the amount of our obligations (expressed in U.S. dollars) and the value of our assets. PART I ITEM 1. Business. Overview of Our Business We are engaged in the manufacture of graphite-based products in the PRC. Our products are used in the manufacturing process for other products, particularly non-ferrous metals and steel, and are incorporated in various types of products or processes, such as atomic reactors.We currently manufacture and sell primarily the following types of graphite products: o graphite electrodes; o fine grain graphite; and o high purity graphite. Based on information we receive about our industry in the course of our business, we believe that we are the largest wholesale supplier of fine grain graphite and high purity graphite in the PRC and one of China’s largest producers and suppliers of graphite products overall.Approximately 40% of our products are sold directly to end users in China, primarily consisting of steel manufacturers.All other sales are made to over 200 distributors located throughout 22 provinces in China. Our distributors then sell our products to end users both in China and in foreign countries, including, among others, Japan, the United States, Spain, England, South Korea and India. In 2012, our revenues and profits decreased from 2011 due to a decrease in demand for our products, which resulted from more competitive market conditions, as discussed in greater detail below under the heading “Results of Operations” in Item 7. Our Growth Strategy In 2013, our primary strategy is to maximize our production capacity, and to continue to improve gross profits by further adjusting our product mix towards higher margin products. Our long-term strategy is to: o initiate production and sales of ultra-high graphite electrodes with a diameter of 800 millimeters; o increase production capacity of our existing fine grain graphite and high-purity graphite products; o vertically integrate raw material providers with the objective of becoming a vertically integrated leader in the Chinese graphite industry; o improve our gross profits by continuing to focus on higher margin products such as ultra-high graphite electrodes, fine grain graphite and high purity graphite; and o Develop isostatic graphite, including solar, nuclear and semiconductor products. There are currently 13 nuclear power plants in the PRC, with 25 more plants currently under construction.Each of China’s 13 operating nuclear power reactors requires at least 10,000 tons of nuclear graphite every year. These power plants currently purchase their nuclear graphite from manufacturers in foreign countries, including Japan, Germany and the United States, which involves greater costs than purchasing from local Chinese companies.We know of only one graphite manufacturer in China that currently produces nuclear graphite that meets the specifications of these power plants. Only graphite rods with a diameter of more than 840 millimeters and a purity of more than 99.9999% may be used in nuclear power reactors. To date, we have produced only samples that meet these standards. The highest level of purity of the graphite that we currently produce has a diameter of 800 millimeters. The Company believes that nuclear power plants will increase the demand for graphite and the Company is planning to provide quality products for this increasing demand in the long term. 1 In January 2011, we completed the construction of a production plant, whose annual production capacity is 30,000 tons. The new facility began production in November 2011. The new plant is used to manufacture a new product, ultra-high graphite electrodes with a diameter ranging from 600 to 800 millimeters, along with existing fine grain and high-purity graphite products. The industrial applications of the products manufactured in the new facility include aerospace, defense, automotive and clean tech end products, which currently carries the greatest demand of all forms of graphite. We believe that this expansion makes us China’s first domestic producer of 800 millimeter diameter ultra-high electrodes and further strengthens the Company’s leading position in China’s fine grain graphite market.With the addition of our new facility, the Company has an annual production capacity of 60,000 tons. Some of our expansion plans, including the expansion of our product offerings to include nuclear, solar and semiconductor products and pursuing an acquisition, would likely require us to obtain additional funds from equity or debt markets, or to borrow additional funds from local banks.We currently have no commitments from any financing sources.There is no assurance that we will be able to raise any funds on terms favorable to us, or at all.In the event that we issue shares of equity or convertible securities, holdings of our existing stockholders would be diluted.In addition, there is no assurance that we will be able to successfully manage and integrate the production and sale of new products. Organizational Structure We were incorporated in Nevada on February 13, 2003 as Achievers Magazine Inc. On December 17, 2007, we completed a reverse merger with Talent International Investment Limited, or Talent, a company incorporated in the British Virgin Islands on February 1, 2007. Following the reverse merger, our name was changed to China Carbon Graphite Group, Inc. As a result of the reverse merger, Talent became a wholly-owned subsidiary of the Company. Talent wholly owns Yongle, which is a wholly foreign-owned enterprise organized under the laws of the PRC. On December 14, 2007, Yongle executed a series of exclusive contractual agreements with Xingyong, an operating company organized under the laws of the PRC. Xingyong was founded in 1986 as a state-owned company and converted into a private enterprise in 2001. PRC law currently has limits on foreign ownership of certain companies. To comply with these foreign ownership restrictions, we operate our businesses in the PRC through Xingyong. Xingyong has the licenses and approvals necessary to operate in the PRC. We have contractual agreements with Xingyong and its stockholders pursuant to which we have the ability to substantially influence Xingyong’s daily operations and financial affairs, appoint its senior executives and approve all matters requiring stockholder approval. As a result of our contractual agreements with Xingyong, we are able to control Xingyong. Consequently, we consolidate Xingyong’s financial statements with our financial statements. There are certain risks related to our contractual arrangements with Xingyong, which are discussed below in Item. 1A under the heading “Risk Factors—Risks Related to Our Corporate Structure.” Xingyong’s principal stockholder and chief executive officer is Mr. Denyong Jin, our former chief executive officer and General Manager of our China operations.Members of Mr. Jin’s family have control of Sincere Investment (PTC), Ltd. (“Sincere”), which owns approximately 42% of the outstanding shares of our common stock. Pursuant to the contractual agreements between Yongle and Xingyong, Xingyong has agreed to the following: Exclusive Technical Consulting and Services Agreement.Pursuant to the technical consulting and services agreement entered into on December 7, 2007 between Yongle and Xingyong, Yongle has agreed to provide technical and consulting services related to the business operations of Xingyong. As consideration for such services, Xingyong has agreed to pay to Yongle a service fee equal to 80% to 100% of the profits of Xingyong. The exact fee is calculated and paid on a quarterly basis, and is determined based on a number of factors, including but not limited to the complexity of the services provided and the commercial value of the services provided.The term of the exclusive technical consulting and services agreement is 10 years from the date thereof. Yongle may extend the term of such agreement. The parties may terminate the agreement, prior to its expiration, upon the mutual consent of Yongle and Xingyong. 2 Business Operations Agreement.Pursuant to the business operations agreement entered into on December 7, 2007 between Yongle, Xingyong, and the shareholders of Xingyong, Xingyong has agreed not to conduct any material transaction or corporate action without obtaining the prior written consent of Yongle.Furthermore, Xingyong and its shareholders have agreed to implement proposals made by Yongle with respect to the operations of Xingyong’s business and the appointment of directors and officers of Xingyong.Yongle may terminate the business operations agreement at any time.The term of the business operations agreement is indefinite. Option Agreement.Yongle entered into an option agreement on December 7, 2007 with each of the shareholders of Xingyong, as well as Xingyong itself, pursuant to which Yongle has an exclusive option to purchase, or to designate another qualified person to purchase, to the extent permitted by PRC law and foreign investment policies, part or all of the equity interests in Xingyong owned by the shareholders of Xingyong.To the extent permitted by the PRC laws, the purchase price for the entire equity interest shall equal the actual price designated by Yongle to the extent permitted by relevant laws and regulations. The option agreement has a 10 year term.Upon the request of Yongle, the parties shall extend the term of the option agreement. Equity Pledge Agreement.Pursuant to an equity pledge agreement, dated December 7, 2007, each of the shareholders of Xingyong pledged his equity interest in Xingyong to Yongle to secure Xingyong’s obligations under the VIE agreements described above. In addition, the shareholders of Xingyong agreed not to transfer, sell, pledge, dispose of or create any encumbrance on any equity interests in Xingyong that would affect Yongle’s interests. The equity pledge agreement will expire when Xingyong fully performs its obligations under the various VIE agreements described above. Organizational Structure Chart The following chart sets forth our organizational structure: 3 Industrial Uses of Graphite Graphite is considered to be the purest form of carbon. We manufacture our graphite products by using a high temperature process whereby the heavy hydrocarbons are broken down into simpler molecules. The resulting product provides us with a pure grade of carbon, which we use to make our products. Graphite is an excellent conductor of heat and electricity and has a high melting temperature of 3,500 degrees Celsius. It is extremely resistant to acid, chemically inert and highly refractory. The utility of graphite is dependent largely upon its type. There are three principal types of natural graphite, each occurring in different types of ore deposits: o Crystalline flake graphite, or flake graphite, occurs as isolated, flat, plate-like particles with hexagonal edges, if unbroken, and when broken, the edges can be irregular or angular. o Amorphous graphite occurs as fine particles and is the result of thermal metamorphism of coal, the last stage of coalification, and is sometimes called meta-anthracite. Very fine flake graphite is sometimes called amorphous in the trade. o Lump graphite, or vein graphite, occurs in fissure veins or fractures and appears as massive platy intergrowths of fibrous or acicular crystalline aggregates, and is probably hydrothermal in origin. All grades of graphite, especially high grade amorphous and crystalline graphite that remains suspended in oil are used as lubricants. Graphite has an extraordinarily low co-efficient of friction under most working conditions. This property is invaluable in lubricants. It diminishes friction and tends to keep the moving surface cool. Dry graphite as well as graphite mixed with grease and oil is utilized as a lubricant for heavy and light bearings. Graphite grease is used as a heavy-duty lubricant where high temperatures may tend to remove the grease. The flake type graphite is found to possess extremely low resistivity to electrical conductance. The electrical resistivity decreases with the increase of flaky particles. The bulk density decreases progressively as the particles become flakier. Because of this property in flake graphite, it is used in the manufacture of carbon electrodes, plates and brushes required in the electrical industry and dry cell batteries. Flake graphite has been replaced to some extent by synthetic, amorphous, crystalline graphite and acetylene black in the manufacture of plates and brushes. Flake graphite containing 80 to 85% carbon is used for crucible manufacture; graphite containing a carbon content of 93% and above is preferred for the manufacture of lubricants, and graphite containing a carbon content of 40 to 70% is utilized for foundry facings. Natural graphite, refined or otherwise pure, having carbon content not less than 95% is used in the manufacture of carbon rods for dry battery cells. Currently, artificially prepared graphite has replaced natural graphite to a great extent. Artificial graphite is prepared by heating a mixture of anthracite, high grade coal or petroleum coke, quartz and saw dust at a temperature of 3,000 degrees Celsius, out of contact with air. Graphite carbon is deposited as residue. 4 Our Products We currently manufacture and sell the following types of graphite products: o graphite electrodes; o fine grain graphite; and o high purity graphite. Graphite electrodes are used as electricity-conducting materials within electric arc furnaces for manufacture of steel and non-ferrous metals such as brown alumina, yellow phosphorus, or other metals. Fine grain graphite blocks are used to make graphite crucibles in various industries and continuous casting dies for non-ferrous metals and spark erosion tools in the automotive industry. Fine grain graphite blocks are also machined to produce piston rings, sealing rings and jigs in the molding industry. In the space industry, fine grain graphite is used in the manufacture of rocket nozzles. Fine grain graphite is widely used in smelting for colored metals and rare-earth metal smelting as well as the manufacture of molds.We hope to penetrate some of these markets as we increase our production capacity and market our products to new customers. High purity graphite is used in the chemistry industry, semiconductor material and precious metal smelting industry, food industry and nuclear industry. Graphite bricks and rounds of high purity are used as moderators in atomic reactors. In the nuclear field, graphite is a good and convenient material as a moderator but only if the graphite is low in certain neutron absorbing elements notably boron and rare-earth metals and is of consistent quality particularly with regard to density and orientation. High purity graphite is used in, among other things, the metallurgy, mechanical, aviation, electronic, atomic energy, chemical and food industries. We hope to penetrate some of these markets as we increase our production capacity and market our products to new customers. Our product types are differentiated based upon qualities such as density, thermal conductivity, electrical resistivity, thermal expansion and strength. With respect to each of our product types, we sell products that vary in size and purity, depending on the particular specifications requested by our distributors. We regularly customize each of our products by increasing size, density and purity, in accordance with customer demands. Based on informal discussions with others in our industry, we believe that therods produced by us are currently the largest available in China’s graphite market. We also completed building a new plant to manufacture ultra-high graphite electrodes with a diameter ranging from 600 to 800 millimeters in 2011. This new plant has technologically advanced equipment capable of producing ultra-high electrodes with a diameter as large as 800 millimeters and rounded fine grain electrodes with a diameter as large as 600 millimeters. We believe we are China’s first domestic producer of 800 millimeter diameter ultra-high graphite electrodes. Such expansion further strengthened our position in China’s graphite market. Our Manufacturing Facilities We currently manufacture all of our products at our facilities located in Inner Mongolia. In 2009, the Company had the capacity to produce 15,000 tons of materials annually. In 2010, our annual production capacity was doubled to 30,000 tons. In 2011, the Company completed building a new facility to manufacture ultra-high graphite electrodes with a diameter ranging from 600 to 800 millimeters. Our new facility began operating in November 2011 with a production capacity of 30,000 tons annually. 5 The manufacturing process of each of our products generally involves various steps, including calcining, which is a thermal treatment process applied to raw materials, crushing raw materials into smaller particles, screening, mixing, forming, dipping, baking graphitization and machining.The technology and procedures used in this process vary among the different products that we manufacture.We have developed proprietary technology to support the forming stage of production and, as discussed below under the heading “Intellectual Property,” we have been granted a patent by the State Intellectual Property Office of the PRC to protect our rights to this technology. Because we employ advanced methods of quality control and environmental management, we have been able to obtain ISO90001 certification and ISO14000 certification for all of our products. Our Raw Materials and Suppliers The principal raw materials that we use are coal asphalt, asphalt coke, metallurgy coke, needle coke, metallurgy coke power, quartzose sand, coal, petroleum coke and calcined coke, all of which are carbon rich and used in manufacturing graphite with a high degree of density, strength and purity. We purchase all of our raw materials from domestic Chinese suppliers.We do not have any long-term contracts with our suppliers.As a result, the cost of our raw materials is not fixed.Average prices for our major raw materials have decreased during the year ended December 31, 2012.In times of decreasing prices, we may have to sell our products at prices which are lower than the prices at which we purchased our raw materials.Furthermore, PRC regulations grant broad powers to the government to adjust prices of raw materials and manufactured products.Although the government has not imposed price controls on our raw materials or our products, it is possible that price controls may be implemented in the future, thereby affecting our results of operations and financial condition. In 2012, 68% of our raw materials were provided by the following twosuppliers (dollars in thousands): Name Cost of Supplies Percentage of Total Tianjin Longhui Graphite Products Company $ 52 % Shanxi Wenshuitai Chemical Inc. $ 16 % In 2011, 88% of our raw materials were provided by the following five suppliers (dollars in thousands): Name Cost of Supplies Percentage of Total Tianjin Longhui Graphite Products Company $ 45 % Shanxi Wenshuitai Chemical Inc. $ 12 % China Jinxi Petrochemical Inc. $ 11 % Shanghai Hongte Chemical Inc. $ 10 % NeimengguWumeng Electricity Bureau $ 10 % As seen in the table above, substantially all of our supplies in 2012 were purchased from two suppliers. However, because of the diversity of available sources of these raw materials, we believe that our raw materials are currently in adequate supply and will continue to be so in the future. 6 Our Customers Our customers include over 200 distributors located throughout 22 provinces in China as well as end users located in China.Our distributors sold our products to end users both in China and in foreign countries, including, among others, Japan, the United States, Spain, England, South Korea and India.These end users consist of companies in various industries, including automobile, defense, molding, machinery and tool manufacturers.Our direct sales consist of sales of our graphite electrodes to steel manufacturers and metallurgy companies located in China and sales of our fine grain graphite and high purity graphite products to molding companies located in China. We generally do not enter into long-term contracts with our distributors or customers. Our distributors and customers generally purchase our products pursuant to purchase orders. We currently have one long-term agreement with one of our distributors; however, the volume of sales from such distributor is not material to our business. Our distributors and customers generally purchase on credit, depending on their credit history and volume of purchases from us.During 2010, as a result of the global economic recovery and the expansion of our production capacity, we experienced an increased demand for our products and increased sales. This trend continued in 2011 due to the continued recovery of the global economy. However since the beginning of 2012, the demand of our products decreased due to lower production levels by the steel companies that are our major clients. This led to a decrease in our net accounts receivable from $12.5 million at December 31, 2011 to $11.2 million at December 31, 2012. Sales to three of our distributors in 2012 and two of our distributors in 2011 accounted for 10% or more of our net sales in 2012 as follows (dollars in thousands): Name Sales Percent of Net Sales Sales Percent of Net Sales Changzhou Zhenrun Carbon Products Sales Co., Ltd. $ 26 % $ 32 % Tianjin Shunhai Carbon Technology Inc. $ 22 % $ 24 % Changzhou Xinyuan Zhou Trading Company $ 18 % $ - 0 % As seen in the table above, approximately 66% of our sales in 2012 were from three of our distributors. We have not entered into long-term agreements with these distributors. Consequently, if orders from these distributors decrease, our business could be harmed. 7 Our Sales and Marketing Efforts We have not spent a significant amount of capital on advertising.Our sales and marketing force consists of 30 people located at our Inner Mongolia facility who market our products primarily to distributors, and, to a lesser extent, end users, in the PRC. Our marketing effort is oriented toward working with distributors, who purchase our products and then sell them to end users in China and in foreign countries, including Japan, the United States, Spain, England, South Korea and India. Research and Development We have an informal agreement with Hunan University, pursuant to which the University provides us with basic research and we perform experiments based upon their research. We also have a similar informal relationship with Tsinghua University. The research that these universities are currently engaged in focuses on the development of high purity graphite with a diameter of 840 millimeters. A diameter of more than 840 millimeters and a purity of at least 99.9999% are threshold requirements for use in nuclear power reactors.The highest level of purity of the graphite that we currently produce has a diameter of 800 millimeters. Our research and development expenses have not been significant to date. Intellectual Property We hold one Chinese patent, Patent No IL: 2, which relates to the molding process for high density, high strength and wear-resistant graphite material.The patent will expire in 2024. However, this patent affords us only limited protection, and any actions we take to protect our intellectual property rights may not be adequate.Most of our intellectual and proprietary property consists of trade secrets relating to the design and manufacture of graphite products and customer lists that are accessible only by key executives and accounting personnel. Effective intellectual property protection may not be available in China and other countries in which our products are sold. Intellectual property rights in China are still developing, and there are uncertainties involved in the protection and the enforcement of such rights. Competition and Competitive Advantages We compete with a number of domestic and international companies that manufacture graphite products. Because of the nature of the products that we sell, we believe that the reputation of the manufacturer and the quality of the product may be as important as price. In addition to a number of domestic companies, there are three major international companies that offer competing products. They are SGL Group, Toyo Tanso and Poco Graphite. SGL Group is considered one of the world’s leading manufacturers of carbon-based products. In 1974, Toyo Tanso became the first company in Japan to develop isotropic graphite, significantly expanding the possibilities of carbon use. Its products are now widely used in a variety of cutting edge technology fields, including the semi-conductor and aerospace industries. Poco Graphite’s products are used in semiconductor and general industrial products, biomedical products, glass products and in the electrical discharge machining (EDM) markets. 8 Government Regulations Statutory Reserve All of our business operations are carried out by Xingyong, and all of the cash generated by our operations has been held by that entity. In order to transfer such cash to our parent entity, China Carbon Graphite Group, Inc., which is a Nevada Corporation, we would need to rely on dividends, loans or advances made by our PRC subsidiaries or VIE entity. Such transfers may be subject to certain regulations or risks. To date, our parent entity has paid its expenses by raising capital through private placement transactions. In the future, in the event that our parent entity is unable to raise needed funds from private investors, Xingyong would have to transfer funds to our parent entity through our wholly-owned subsidiaries, Talent and Yongle. PRC regulations relating to statutory reserves and currency conversion would impact our ability to transfer cash within our corporate structure. The Company Law of the PRC applicable to Chinese companies provides that net after tax income should be allocated by the following rules: 1. 10% of after tax income to be allocated to a statutory surplus reserve until the reserve amounts to 50% of the company’s registered capital. 2. If the accumulate balance of statutory surplus reserve is not enough to make up the Company’s cumulative prior years’ losses, the current year’s after tax income should be first used to make up the losses before the statutory surplus reverse is drawn. 3. Allocation can be made to the discretionary surplus reserve, if such a reserve is approved at the meeting of the equity owners. Therefore, the Company is required to maintain a statutory reserve in China that limits any equity distributions to its shareholders. The maximum amount of the shareholders has not been reached. The company has never distributed earnings to shareholders and has consistently stated in the Company’s filings it has no intentions to do so. The RMB is not freely convertible into Dollars. The State Administration of Foreign Exchange (“SAFE”) administers foreign exchange dealings and requires that they be conducted though designated financial institutions. Foreign Investment Enterprises, such as Xingyong, may purchase foreign currency from designated financial institutions in connection with current account transactions, including profit repatriation. These factors will limit the amount of funds that we can transfer from Xingyong to our parent entity and may delay any such transfer. In addition, upon repatriation of earnings of Xingyong to the United States, those earnings may become subject to United States federal and state income taxes. We have not accrued any U.S. federal or state tax liability on the undistributed earnings of our foreign subsidiary because those funds are intended to be indefinitely reinvested in our international operations. Accordingly, taxes imposed upon repatriation of those earnings to the U.S. would reduce the net worth of the Company. 9 Approvals for New Products Before we develop certain new products, we must obtain a variety of approvals from local and municipal governments in the PRC. Our products may also be required to comply with the regulations of foreign countries into which they are ultimately sold.There is no assurance that we will be able to obtain all required licenses, permits, or approvals from these government authorities. If we fail to obtain all required licenses, permits or approvals, we may be unable to expand our operations. Environmental Regulations Xingyong, which manufactures our products, is subject to Chinese and regional environmental laws and regulations. Our refineries and related water treatment systems are built to meet government requirements, and we received a manufacturing license from the government department of environmental protection. Xingyong has passed environmental impact assessments by local environmental authorities. We believe that we and Xingyong are in compliance in all material respects with all applicable environmental protection laws and regulations. Regulations Governing Electrical Equipment Our products are subject to regulations pertaining to electrical equipment, which may materially adversely affect our business. These regulations regulate the design, components and operation of our products. New regulations and changes to current regulations are always possible and, in some jurisdictions, regulations may be introduced with little or no time to bring related products into compliance with these regulations. Our failure to comply with these regulations may restrict our ability to sell our products in the PRC. In addition, these regulations may increase the cost of supplying our products by forcing us to redesign existing products or to use more expensive designs or components.Consequently, we may experience unexpected disruptions in our ability to supply customers with products, or we may incur unexpected costs or operational complexities to bring our products into compliance. This may have an adverse effect on our revenues, gross profit margins and results of operations and increase the volatility of our financial results. Circular 106 Compliance and Approval The State Administration of Foreign Exchange (“SAFE”) issued an official notice known as “Circular 106,” which requires the owners of any Chinese company to obtain SAFE’s approval before establishing any offshore holding company structure to facilitate foreign financing or subsequent acquisitions in China.We believe that our wholly-owned subsidiary Talent was not required to obtain SAFE’s approval to establish its offshore company Yongle as a “special purpose vehicle” for capital raising activities on behalf of Xingyong because the owners of Xingyong are not stockholders of Talent, and Talent’s sole stockholder is not a resident of the PRC. Restrictions on Exports of Natural Resources In 2010, the Chinese government decided to implement a number of new restrictions on natural resource industry sectors. As a result, domestic Chinese companies in certain natural resource industries face export restrictions.Such restrictions may limit our ability to export our products in the future, or may increase the expense of our exports, which may impact our business. 10 Employees As of December 31, 2012 and 2011, we had 560 full-time employees, of whom 210 were in manufacturing, 260 were technical employees who were also engaged in research and development, 60 were executive and administrative employees and 30 were sales and marketing employees. We believe that our relationship with our employees is good. ITEM 1A. Risk Factors. From time to time, information provided by us, including but not limited to statements in this report, or other statements made by or on our behalf, may contain “forward-looking” information. Such statements involve a number of risks, uncertainties, and contingencies, many of which are beyond our control, which may cause actual results, performance, or achievements to differ materially from those anticipated. Set forth below are important factors that could cause our results, performance, or achievements to differ materially from those in any forward-looking statements made by us or on our behalf. Risks Related to Our Corporate Structure We control Xingyong through a series of contractual arrangements, which may not be as effective in providing control over the entity as direct equity ownership and may be difficult to enforce. We operate our business in the PRC through our variable interest entity, Xingyong. Xingyong holds the licenses, approvals and assets necessary to operate our business in the PRC. We have no equity ownership interest in Xingyong and rely on contractual arrangements with Xingyong and its shareholders that allow us to substantially control and operate Xingyong. These contractual arrangements may not be as effective as direct equity ownership in providing control over Xingyong because Xingyong or its shareholders could breach these arrangements. Our contractual arrangements with Xingyong are governed by PRC law. Accordingly, these contracts would be interpreted in accordance with PRC law and any disputes would be resolved in accordance with PRC legal procedures. If Xingyong or its shareholders fail to perform their respective obligations under these contractual arrangements, we may incur substantial costs to enforce such arrangements and rely on legal remedies under PRC law, including seeking specific performance or injunctive relief, and claiming damages. The legal environment in the PRC is not as developed as in the United States and uncertainties in the Chinese legal system could limit our ability to enforce these contractual arrangements. In the event that we are unable to enforce these contractual arrangements, our business, financial condition and results of operations could be materially adversely affected. Because the relationship between Xingyong and Yongle is entirely contractual, our interest in Xingyong depends on the enforceability of those agreements under the laws of the PRC. We are not aware of any judicial decision as to the enforceability of similar agreements under PRC law. If the PRC government determines that the contractual arrangements through which we control Xingyong do not comply with applicable laws and regulations, our business may be adversely affected. Although we believe the contractual arrangements through which we control Xingyong comply with current licensing, registration and regulatory requirements of the PRC, we cannot assure you that the PRC government would agree, or that new and burdensome regulations will not be adopted in the future. If the PRC government determines that our structure or operating arrangements do not comply with applicable law and regulations, it could revoke our business and operating licenses, require us to discontinue or restrict our operations, restrict our right to collect revenues, require us to restructure our operations, impose additional conditions or requirements with which we may not be able to comply, impose restrictions on our business operations or on our customers, or take other regulatory or enforcement actions against us that may be harmful to our business. 11 Potential conflicts of interest may arise between the Company and Mr. Denyong Jin, the controlling stockholder and chief executive officer of Xingyong, which could adversely affect our business. Mr. Denyong Jin, General Manager of our China operations, is the controlling stockholder and chief executive officer of Xingyong. The Company has entered into a series of contractual agreements with Xingyong through which we operate our business in China. Because Mr. Jin is a significant employee of the Company and the controlling stockholder and chief executive officer of Xingyong, conflicts of interest may arise due to his relationship with both companies. We cannot assure investors that, when conflicts of interest arise, Mr. Jin will act in the best interests of the Company or that conflicts of interest will be resolved in our favor. In addition, Mr. Jin may breach or cause Xingyong to breach or refuse to renew the existing contractual agreements that allow us to operate our business in China and receive economic remuneration from Xingyong. We rely on Mr. Jin to act in good faith and in the best interests of the Company, and not use his positions for personal gain. If we cannot resolve any conflicts of interest or disputes between us and Mr. Jin, we may have to rely on legal proceedings, which could result in disruption of our business and substantial uncertainty as to the outcome of any such legal proceedings. Because the payments we receive from Xingyong are subject to annual negotiation, we may not be entitled to receive100% of Xingyong’s net income in the future. Pursuant to the business operations agreement between Yongle and Xingyong, Xingyong is obligated to pay between 80% and 100% of its net income to Yongle, subject to annual negotiation. Although Xingyong paid 100% of its net income to Yongle in 2011 and 2012, there is no assurance that it will continue to do so in the future. Our profitability would be affected if the percentage of Xingyong’s net income that is payable to us decreases. Failure to continue to improve our operational, financial and management controls may impair our ability to effectively operate our business and result in the deterioration of our financial position. To manage our business effectively and to continue to generate significant profits, we need to continue to improve our operational, financial and management controls. These system enhancements and improvements may require significant capital expenditures and management resources. Failure to implement these improvements could impair our ability to manage our business and could result in a further deterioration of our financial position and the results of our operations. 12 Risks Related to Our Business If the downturn of the steel industry in China continues, we may have decreased sales, which may impair our ability to continue operating our business. Steel consumption is highly cyclical and follows general economic and industrial conditions both worldwide and in regional markets. The steel industry has historically been characterized by significant decreases of demand during periods of economic weakness. In 2012, the Chinese steel industry experienced a significant decrease in demand, which in turn led to a significant decrease in demand for our products, which serve as raw materials for the steel industry. As a result, our sales decreased in 2012. If the steel industry continues to downturn, our business will be affected. If our lenders demand payment when our loans are due, we may have difficulty in making payments, which may impair our ability to continue operating our business. At December 31, 2012, we had short-term bank loans of approximately $38.7 million.These bank loans, which are secured by liens on our fixed assets and land use rights, are due between January 2013 and November 2013, including approximately $33 million owed to the Construction Bank of China. Historically, we have rolled over our short-term loans when they became due.However, we cannot assure investors that our lenders, including the Construction Bank of China, will not demand repayment when these loans mature.If the lenders demand repayment when due, we may not be able to obtain the necessary funds to pay off these loans, which could result in the imposition of penalties, including a 50% increase in interest rates and a request from the banks for additional security for the loans. Our cash reserves, including restricted cash, which at December 31, 2012 were $22.2million, are insufficient to pay off our loans when due. We will require additional financing to implement our expansion plans, which funds may not be available to us on favorable terms, or at all.Without additional funds, we may not be able to maintain or expand our business. Some of our expansion plans, including the expansion of our product offerings to include nuclear, solar and semiconductor products and pursuing an acquisition, would likely require us to obtain additional funds from equity or debt markets, or to borrow additional funds from local banks.We currently have no commitments from any financing sources.There is no assurance that we will be able to raise any funds on terms favorable to us, or at all.In the event that we issue shares of equity or convertible securities, holdings of our existing stockholders would be diluted. An increase in the cost of raw materials would affect our profitability if we are unable to pass along the cost to our customers. We purchase all of our raw materials from domestic Chinese suppliers. Because we do not have any long-term contracts with our suppliers, any increase in the prices of our raw materials would affect the price at which we can sell our products. If we are unable to pass on increased costs to our customers, we would be unable to maintain our profit margins. Raw material prices increased significantly in 2011 and decreased in 2012 and we anticipate the prices started to increase in 2013. In times of decreasing prices, we may have to sell our products at prices that are lower than the costs at which we purchased our raw materials. Furthermore, PRC regulations grant broad powers to the government to adjust the prices of raw materials and manufactured products.Although the government has not imposed price controls on our raw materials or our products, it is possible that price controls may be implemented in the future, thereby affecting our results of operations and financial condition. As we expand our operations, we may need to establish a more diverse supplier network for our raw materials.The failure to secure a more diverse and reliable supplier network may have an adverse effect on our financial condition. In 2012, we purchased almost all of our raw materials from a small number of suppliers.As we increase the scale of our production, we may need to establish a more diverse supplier network, while attempting to continue to leverage our purchasing power to obtain favorable pricing and delivery terms.However, in the event that we need to diversify our supplier network, we may not be able to procure a sufficient supply of raw materials at competitive prices, which may have an adverse effect on our results of operations, financial condition and cash flows. 13 Furthermore, despite our efforts to control our supply of raw materials and maintain good relationships with our existing suppliers, we could lose one or more of our existing suppliers at any time.The loss of one or more key suppliers could increase our reliance on higher cost or lower quality supplies, which may negatively affect our profitability.Any interruptions to, or decline in, the amount or quality of our raw materials supply may materially disrupt our production and adversely affect our business, financial condition and financial prospects. A large percentage of our revenues depends on a limited number of distributors, the loss of one or more of which may materially adversely affect our operations and revenues. Our revenue is dependent in large part on significant orders from a limited number of distributors, who may vary from period to period. During the year ended December 31, 2012, three distributors accounted for approximately $31.06 million, or 65.9%, of our revenue, and during the year ended December 31, 2011, two distributors accounted for approximately $33.98 million, or 56.0%, of our revenue. We do not have long-term contracts with these distributors. Demand for our products depends on a variety of factors including, but not limited to, the financial condition of our distributors, the end users of our products and their customers and general economic conditions. If sales to any of our large distributors are substantially reduced for any reason, as occurred during the recent economic downturn, such reduction may have a material adverse effect on our business, financial condition and results of operations. If our competitors sell higher quality products or similar products at a lower price, or if they are otherwise more successful in penetrating the market, our financial condition may be affected. We face competition from both Chinese and international companies, many of which are better known and have greater financial resources than us. Many of the international companies, in particular, have longer operating histories and have more established relationships with customers and end users. If our competitors are successful in providing similar or better graphite products, provide graphite products at a lower price than we offer our products, or if they are otherwise more successful in penetrating the market, we may experience a decline in demand for our products, which would negatively impact our sales and results of operations. Because the end users of graphite products seek products that incorporate the latest technological development, including increased purity, our failure to offer such products may impair our ability to market our products. Our products are either used in the manufacturing process of other products, particularly metals, or incorporated in various types of products or processes. The end users typically view both the purity of the graphite and the bend strength, compression strength, resistivity, bulk density and porosity of graphite as key factors in making a decision as to which products to purchase. Accordingly, our failure or inability to offer products manufactured with the most current manufacturing technology may adversely affect our sales. Our intellectual property rights are valuable, and any inability to protect them may reduce the value of our products. Our trade secrets and patent are important assets for us. Our intellectual and proprietary property consists of one patent, trade secrets relating to the design and manufacture of graphite products and our customer lists. Various factors outside of our control pose a threat to our intellectual property rights as well as to our products. Effective intellectual property protection may not be available in China and other countries in which our products are sold. Intellectual property rights in China are still developing, and there are uncertainties involved in the protection and the enforcement of such rights. Also, the efforts we have taken to protect our intellectual property rights may not be sufficient or effective. Any significant impairment of our intellectual property rights could harm our business or our ability to compete with other companies. We depend on third-party distributors over whom we have no control to market our products to end users in international markets. Although there is an international market for graphite products and many of the end users of our products are located outside of the PRC, most of our direct sales are made to distributors and customers in the PRC. We do not have any offices outside of the PRC, and we depend on distributors based in the PRC, over whom we have no control, to sell our products in the international market. Any problems encountered by these third parties, including potential violations of laws of the PRC or other countries, may affect their ability to sell our products, which would, in turn, affect our net sales. 14 Because our products are purchased pursuant to individual purchase orders, and not long-term agreements, the results of our operations may vary significantly from quarter to quarter. We sell our products pursuant to purchase orders and, with the exception of one customer, whose purchases are not material to our overall revenues, we do not have long-term contracts with any distributors or customers. As a result, we must continually seek new customers and new orders from existing customers, and we cannot assure investors that we will have a continuing stream of revenue from any customer. Our failure to generate new business on an ongoing basis may materially impair our ability to operate profitably. We rely on highly skilled personnel and, if we are unable to hire or retain qualified personnel, we may not be able to grow effectively. Our performance largely depends on the talents and efforts of highly skilled individuals, including our executive officers and Mr. Denyong Jin, the chief executive officer of Xingyong and General Manager of our China operations. We do not have employment agreements with any of our executive officers or with Mr. Jin. Our future success depends on our continuing ability to retain these individuals and to hire, develop, motivate and retain other highly skilled personnel for all areas of our organization. Because we consume significant amounts of electricity, any failure or interruption in electricity services may harm our ability to operate our business. Our systems are heavily reliant on the availability of electricity. If we were to experience a major power outage, we would have to rely on back-up generators. These back-up generators may not operate properly and their fuel supply may be inadequate during a major power outage. This may result in disruption to our business. If we fail to obtain all required licenses, permits, or approvals, we may be unable to expand our operations. Before we develop certain new products, we must obtain a variety of approvals from local and municipal governments in the PRC. Our products may also be required to comply with the regulations of foreign countries where they are ultimately sold. There is no assurance that we will be able to obtain all required licenses, permits, or approvals from these government authorities. If we fail to obtain all required licenses, permits or approvals, we may be unable to expand our operations. Compliance with existing and future environmental laws and regulations may have a material adverse effect on our operations and financial condition. As a manufacturer, we are subject to various Chinese environmental laws and regulations on air emission, waste water discharge, solid wastes, noise and safety. We cannot assure investors that we will be able to comply with these regulations at all times, as the Chinese environmental legal requirements are constantly evolving and becoming more stringent. If the Chinese national government or local governments impose more stringent regulations in the future, we may have to incur additional, and potentially substantial, costs and expenses in order to comply with such regulations, which may negatively affect our results of operations. For instance, during 2009, we incurred significant expenditures for environmental improvements required by new government regulations. In addition, if we fail to comply with any of the present or future environmental regulations in any material respect, we may suffer from negative publicity and be subject to claims for damages that may require us to pay substantial fines or cause our operations to be suspended or ceased. 15 If global economic and financial market conditions remain uncertain and/or weak for an extended period of time, any of the following factors, among others, could have a material adverse effect on our financial condition and results of operations: o if our customers experience declining revenues, or experience difficulty obtaining financing in the capital and credit markets to purchase our products, this could result in reduced orders for our products, ordercancellations, inability of customers to timely meet their payment obligations to us, extended payment terms, higher accounts receivable, reduced cash flows, greater expense associated with collection efforts and an increased bad debt expense; o slower consumer spending may result in reduced demand for our products, reduced orders from customers for our products, order cancellations, lower revenues, increased inventories, and lower gross margins; o continued volatility in the global markets and fluctuations in exchange rates for foreign currencies and contracts in foreign currencies could negatively impact our reported financial results and condition; and o continued volatility in the prices for commodities and raw materials that we use in our products could have a material adverse effect on our costs, gross margins, and ultimately our profitability. Risks Related to Doing Business in the PRC Our business operations take place primarily in the PRC. Because Chinese laws, regulations and policies are constantly changing, our Chinese operations face several risks summarized below. Limitations on Chinese economic market reforms may discourage foreign investment in Chinese businesses. The value of investments in Chinese businesses could be adversely affected by political, economic and social uncertainties in China. The economic reforms introduced in China in recent years are regarded by China’s national government as a way to introduce economic market forces into China. Given the overriding desire of the national government leadership to maintain stability in China amid rapid social and economic changes in the country, the economic market reforms of recent years could be slowed, or even reversed. 16 Any change in policy by the Chinese government may adversely affect investments in Chinese businesses. Changes in policy could result in the imposition of restrictions on currency conversion, imports or the source of supplies, as well as new laws affecting joint ventures and foreign-owned enterprises doing business in China. Although China has been pursuing economic reforms, events such as a change in leadership or social disruptions that may occur upon the proposed privatization of certain state-owned industries, may significantly affect the government’s ability to continue with its reform. We face economic risks in doing business in China because the Chinese economy is more volatile than other countries. As a developing nation, China’s economy is more volatile than those of developed Western industrial nations. It differs significantly from that of the U.S. or a Western European country in such respects as structure, level of development, capital reinvestment, legal recourse, resource allocation and self-sufficiency. Only in recent years has the Chinese economy moved from what had been a command economy through the 1970s to one that during the 1990s encouraged substantial private economic activity. In 1993, the Constitution of China was amended to reinforce such economic reforms. The trends of the 1990s indicate that future policies of the Chinese government will likely emphasize greater utilization of market forces. For example, in 1999 the Government announced plans to amend the Chinese Constitution to recognize private property, although private businesses will likely remain subordinate to state-owned companies, which are the mainstay of the Chinese economy. However, we cannot assure investors that, under some circumstances, the government’s pursuit of economic reforms will not be restrained or curtailed. Actions by the national government of China may have a significant adverse effect on economic conditions in the country as a whole and on the economic prospects of our Chinese operations. PRC regulations relating to acquisitions of PRC companies by foreign entities may limit our ability to acquire PRC companies and adversely affect the implementation of our acquisition strategy as well as our business and prospects. The PRC State Administration of Foreign Exchange, or SAFE, issued a public notice in January 2005 concerning foreign exchange regulations on mergers and acquisitions in China. The public notice states that if an offshore company controlled by PRC residents intends to acquire a PRC company, such acquisition will be subject to strict examination by the relevant foreign exchange authorities. The public notice also states that the approval of the relevant foreign exchange authorities is required for any sale or transfer by the PRC residents of a PRC company’s assets or equity interests to foreign entities, such as us, for equity interests or assets of the foreign entities. In April 2005, SAFE issued another public notice further explaining the January notice. In accordance with the April notice, if an acquisition of a PRC company by an offshore company controlled by PRC residents has been confirmed by a Foreign Investment Enterprise Certificate prior to the promulgation of the January notice, the PRC residents must each submit a registration form to the local SAFE branch with respect to their respective ownership interests in the offshore company, and must also file an amendment to such registration if the offshore company experiences material events, such as changes in the share capital, share transfer, mergers and acquisitions, spin-off transactions or use of assets in China to guarantee offshore obligations. 17 On May 31, 2007, SAFE issued another official notice known as “Circular 106,” which requires the owners of any Chinese company to obtain SAFE’s approval before establishing any offshore holding company structure to facilitate foreign financing or subsequent acquisitions in China. If we decide to acquire a company organized under the laws of the PRC, we cannot assure investors that we or the owners of such company, as the case may be, will be able to obtain the necessary approvals, filings and registrations for the acquisition. This may restrict our ability to implement our acquisition strategy and adversely affect our business and prospects. Fluctuation in the value of the RMB may have a material adverse effect on the value of our stock. Fluctuations in the value of the RMB against the U.S. dollar and other currencies may be affected by, among other things, changes in China’s political and economic conditions. On July 21, 2005, the Chinese government changed its decade-old policy of pegging the value of the RMB to the U.S. dollar. Under the new policy, the RMB is permitted to fluctuate within a narrow and managed band against a basket of certain foreign currencies. This change in policy has resulted in the appreciation of the RMB against the U.S. dollar. While the international reaction to the RMB revaluation has generally been positive, there remains significant international pressure on the Chinese government to adopt an even more flexible currency policy, which could result in further and more significant appreciation of the RMB against the U.S. dollar. Because approximately 90% of our costs and expenses are denominated in RMB, the revaluation in July 2005 and potential future revaluation has and could further increase our costs. In addition, as we rely entirely on dividends paid to us by our operating subsidiary, any significant revaluation of the RMB may have a material adverse effect on our revenues and financial condition, and the value of, and any of our dividends payable on our ordinary shares in foreign currency. Capital outflow policies in the PRC may hamper our ability to remit income to the United States. The PRC has adopted currency and capital transfer regulations. These regulations may require that we comply with complex regulations for the movement of capital and as a result we may not be able to remit all income earned and proceeds received in connection with our operations to the United States or to our stockholders. China’s foreign currency control policies may impair the ability of our Chinese operating company to pay dividends to us. Because our operations are conducted through our Chinese operating company, we rely on dividends and other distributions from our Chinese operating company to provide us with cash flow to pay dividends or meet our other obligations. Any dividend payment is subject to foreign exchange rules governing repatriation. Any liquidation is subject to the relevant government agency’s approval and supervision as well as the foreign exchange control. Current regulations in China permit our operating company to pay dividends to us only out of accumulated distributable profits, if any, determined in accordance with Chinese accounting standards and regulations. In addition, our Chinese operating company is required to set aside at least 10% (up to an aggregate amount equal to half of our registered capital) of its accumulated profits each year for employee welfare. Such cash reserves may not be distributed as cash dividends. In addition, if our operating company in China incurs debt on its own behalf in the future, the instruments governing the debt may restrict its ability to pay dividends or make other payments to us. The inability of our operating company to pay dividends or make other payments to us may have a material adverse effect on our financial condition. 18 Because our funds are held in banks that do not provide insurance, the failure of any bank in which we deposit our funds may affect our ability to continue to operate. Banks and other financial institutions in the PRC do not provide insurance for funds held on deposit. As a result, in the event of a bank failure, we may not have access to funds on deposit. Depending upon the amount of money we maintain in a bank that fails, our inability to have access to our cash may impair our operations, and, if we are not able to access funds to pay our suppliers, employees and other creditors, we may be unable to continue to operate. If we are unable to obtain business insurance in the PRC, we may not be protected from risks that are customarily covered by insurance in the United States. Business insurance is not readily available in the PRC. To the extent that we suffer a loss of a type that would normally be covered by insurance in the United States, such as product liability and general liability insurance, we would incur significant expenses in both defending any action and in paying any claims that result from a settlement or judgment. We have not obtained fire, casualty and theft insurance, and there is no insurance coverage for our raw materials, goods and merchandise, furniture and buildings in China. Any losses incurred by us will have to be borne by us without any assistance, and we may not have sufficient capital to cover material damage to, or the loss of, our production facility due to fire, severe weather, flood or other cause, and such damage or loss may have a material adverse effect on our financial condition, business and prospects. The Chinese legal and judicial system may negatively impact foreign investors because the Chinese legal system is not yet comprehensive. In 1982, the National People’s Congress amended the Constitution of China to authorize foreign investment and guarantee the “lawful rights and interests” of foreign investors in China. However, China’s system of laws is not yet comprehensive. The legal and judicial systems in China are still under development, and enforcement of existing laws is inconsistent. Many judges in China lack the depth of legal training and experience that would be expected of a judge in a more developed country. Because the Chinese judiciary is relatively inexperienced in enforcing the laws that exist, anticipation of judicial decision-making is more uncertain than in a more developed country. It may be impossible to obtain swift and equitable enforcement of laws that do exist, or to obtain enforcement of the judgment of one court by a court of another jurisdiction. China’s legal system is based on written statutes; a decision by one judge does not set a legal precedent that is required to be followed by judges adjudicating other cases. In addition, the interpretation of Chinese laws may shift to reflect domestic political changes. The promulgation of new laws, changes to existing laws and the pre-emption of local regulations by national laws may adversely affect foreign investors. However, the trend of legislation over the last 20 years has significantly enhanced the protection of foreign investment and allowed for more control by foreign parties of their investments in Chinese enterprises. We cannot assure you that a change in leadership, social or political disruption, or unforeseen circumstances affecting China’s political, economic or social life, will not affect the Chinese government’s ability to continue to support and pursue these reforms. Such a shift may have a material adverse effect on our business and prospects. 19 Because our principal assets are located outside of the United States and some of our directors and all of our executive officers reside outside of the United States, it may be difficult for investors to enforce your rights based on U.S. federal securities laws against us and our officers and directors in the United States or to enforce judgments of U.S. courts against us or them in the PRC. Under the New Enterprise Income Tax Law, we may be classified as a “resident enterprise” of China. Such classification may result in unfavorable tax consequences to us and our non-PRC shareholders. China passed a New Enterprise Income Tax Law, or the New EIT Law, which became effective on January 1, 2008. Under the New EIT Law, an enterprise established outside of China with de facto management bodies within China is considered a resident enterprise, meaning that it can be treated in a manner similar to a Chinese enterprise for enterprise income tax purposes. The implementing rules of the New EIT Law define de facto management as “substantial and overall management and control over the production and operations, personnel, accounting, and properties” of the enterprise. In addition, a circular issued by the State Administration of Taxation on April 22, 2009 clarified that dividends and other income paid by such resident enterprises will be considered to be PRC source income and subject to PRC withholding tax. This recent circular also subjects such resident enterprises to various reporting requirements with the PRC tax authorities. Although substantially all of our management is currently located in the PRC, it remains unclear whether the PRC tax authorities would require or permit our overseas registered entities to be treated as PRC resident enterprises. We do not currently consider our company to be a PRC resident enterprise. However, if the PRC tax authorities determine that we are a resident enterprise for PRC enterprise income tax purposes, a number of unfavorable PRC tax consequences may follow. First, we may be subject to the enterprise income tax at a rate of 25% on our worldwide taxable income as well as PRC enterprise income tax reporting obligations. This would also mean that income such as interest on offering proceeds and non-China source income would be subject to PRC enterprise income tax at a rate of 25%. Second, although under the New EIT Law and its implementing rules dividends paid to us from our PRC subsidiaries would qualify as tax-exempt income, we cannot guarantee that such dividends will not be subject to a 10% withholding tax, as the PRC authorities responsible for enforcing the withholding tax have not yet issued guidance with respect to the processing of outbound remittances to entities that are treated as resident enterprises for PRC enterprise income tax purposes. Finally, dividends paid to stockholders with respect to their shares of our common stock or any gains realized from transfer of such shares may generally be subject to PRC withholding taxes on such dividends or gains at a rate of 10% if the shareholders are deemed to be a non-resident enterprise or at a rate of 20% if the shareholders are deemed to be a non-resident individual. It may be difficult for our stockholders to effect service of process against our subsidiaries and our officers and directors. Our operating subsidiaries and substantially all of our assets are located outside of the United States. Investors may find it difficult to enforce their legal rights based on the civil liability provisions of U.S. federal securities laws against us in the courts of either the United States or the PRC and, even if civil judgments are obtained in courts of the United States, to enforce such judgments in the courts of the PRC. In addition, it is unclear whether extradition treaties in effect between the United States and the PRC would permit effective enforcement of criminal penalties under U.S. federal securities laws or otherwise against us or those of our officers and directors that reside outside of the United States. 20 The Chinese economy is evolving and we may be harmed by any economic reform. Although the Chinese government owns the majority of productive assets in China, during the past several years the government has implemented economic reform measures that emphasize decentralization and encourage private economic activity.Because these economic reform measures may be inconsistent or ineffective, we are unable to assure investors that: o we will be able to capitalize on economic reforms; o the Chinese government will continue its pursuit of economic reform policies; o the economic policies, even if pursued, will be successful; o economic policies will not be significantly altered from time to time; and o business operations in China will not become subject to the risk of nationalization. Since 1979, the Chinese government has reformed its economic system.Because many reforms are unprecedented or experimental, they are expected to be refined and improved. Other political, economic and social factors, such as political changes, changes in the rates of economic growth, unemployment or inflation, or in the disparities in per capita wealth between regions within China, may lead to further readjustment of the reform measures. This refining and readjustment process may negatively affect our operations. Price inflation in China could affect our results of operation if we are unable to pass along raw material price increases to our customers. Inflation in China has continued to rise over the last few years. Because we purchase raw materials from suppliers in China, price inflation has caused an increase in the cost of our raw materials.Price inflation may affect the results of our operations if we are unable to pass along the price increases to our customers.Similarly, the cost of constructing our new facility and the installation of equipment may increase as a result of these recent inflationary trends, which are expected to continue in the near future.In addition, if inflation continues to rise in China, China could lose its competitive advantage as a low-cost manufacturing venue, which may in turn lessen the competitive advantages of our being based in China. Accordingly, inflation in China may weaken our competitiveness domestically and in international markets. Failure to comply with the U.S. Foreign Corrupt Practices Act may subject us to penalties and other adverse consequences. We are subject to the U.S.Foreign Corrupt Practices Act, which generally prohibits U.S. companies from engaging in bribery or other prohibited payments to foreign officials for the purpose of obtaining or retaining business. Foreign companies, including some that may compete with us, are not subject to these prohibitions. Corruption, extortion, bribery, pay-offs, theft and other fraudulent practices may occur from time to time in the PRC. We can make no assurance, however, that our employees or other agents will not engage in such conduct for which we might be held responsible. If our employees or other agents are found to have engaged in such practices, we could suffer severe penalties and other consequences that may have a material adverse effect on our reputation and our business, financial condition and results of operations. 21 Risks Related to our Common Stock The controlling stockholders of Sincere, our majority stockholder, may have significant influence over the outcome of matters submitted to our stockholders for approval, which may prevent the Company from engaging in certain transactions. As of December 31, 2012, Sincere owned 42% of our outstanding common stock. Family members of Mr. Denyong Jin, General Manager of our China operations, have control of Sincere. As a result, they exercise significant influence over all matters requiring stockholder approval, including the appointment of our directors and the approval of significant corporate transactions. Their ownership and control may also have the effect of delaying or preventing a future change in control, impeding a merger, consolidation, takeover or other business combination that may be in the best interests of the Company. If we fail to maintain an effective system of internal controls, we may not be able to accurately report our financial results or prevent fraud. The SEC, as required by Section 404 of the Sarbanes-Oxley Act of 2002, adopted rules requiring every public company to include a management report on such company’s internal controls over financial reporting in its annual report, which contains management’s assessment of the effectiveness of internal controls over financial reporting. During our assessment of the effectiveness of internal control over financial reporting as of December 31, 2012, we identified significant deficiencies related to: (i) lack of entity level controls establishing a “tone at the top”, including but not limited to, communication between committee members and senior management regarding corporate decisions and planning; (ii) insufficient knowledge of accounting and financial reporting with respect to the requirements and application of both U.S. GAAP and SEC guidelines; (iii) an inadequate amount of review by management of the financial statement reporting process, including understanding and reporting all required disclosures necessary, by those in charge of corporate governance; (iv) lack of corporate governance policies in place, such as an internal audit function, fraud and risk assessment policies and a whistleblower policy; and (v) inadequate segregation of duties over certain information system access controls. We cannot assure investors that, if our independent auditors are required to attest to our internal controls, they will agree with our analysis or will not have identified other material weaknesses in our internal controls or disclosure controls. Our reporting obligations as a public company place a significant strain on our management and operational and financial resources and systems. Effective internal controls, particularly those related to revenue recognition, are necessary for us to produce reliable financial reports and are important to prevent fraud. As a result, our failure to achieve and maintain effective internal controls over financial reporting may result in the loss of investor confidence in the reliability of our financial statements, which in turn may harm our business and negatively impact the trading price of our stock. Furthermore, we anticipate that we will continue to incur considerable costs and use significant management time and other resources in an effort to comply with Section 404 and other requirements of the Sarbanes-Oxley Act. 22 There is a limited market for our common stock, which may make it difficult for holders of our common stock to sell their stock. Our common stock trades on the OTC Bulletin Board under the symbol CHGI.OB. There is a limited trading market for our common stock and at times there is no trading in our common stock. Accordingly, there can be no assurance as to the liquidity of any markets that may develop for our common stock, the ability of holders of our common stock to sell our common stock, or the prices at which holders may be able to sell our common stock. Further, many brokerage firms will not process transactions involving low price stocks, especially those that come within the definition of a “penny stock.” If we cease to be quoted, holders of our common stock may find it more difficult to dispose of, or to obtain accurate quotations as to the market value of our common stock, and the market value of our common stock would likely decline. If a more active trading market for our common stock develops, the market price of our common stock is likely to be highly volatile and subject to wide fluctuations, and holders of our common stock may be unable to sell their shares at or above the price at which they were acquired. The market price of our common stock is likely to be highly volatile and could be subject to wide fluctuations in response to a number of factors that are beyond our control, including: o quarterly variations in our revenues and operating expenses; o developments in the financial markets and worldwide economies; o announcements of innovations or new products or services by us or our competitors; o announcements by the PRC government relating to regulations that govern our industry; o significant sales of our common stock or other securities in the open market; o variations in interest rates; o changes in the market valuations of other comparable companies; and o changes in accounting principles. In addition, the market for Chinese companies that went public in the U.S. through reverse mergers, such as ours, is currently extremely volatile due primarily to recent allegations and, in some instances, findings of fraud among some of these companies.If a stockholder were to file a class action suit against us following a period of volatility in the price of our securities, we would incur substantial legal fees and our management’s attention and resources would be diverted from operating our business to responding to such litigation, which may harm our business and reputation. 23 We have not paid dividends in the past and do not expect to pay dividends to holders of our common stock for the foreseeable future, and any return on investment may be limited to potential future appreciation on the value of our common stock. We currently intend to retain any future earnings to support the development and expansion of our business and do not anticipate paying cash dividends in the foreseeable future. To the extent that we do not pay dividends, our stock may be less valuable because a return on investment will occur only if, and to the extent that, our stock price appreciates, which may never occur. In addition, holders of our common stock must rely on sales of their common stock after price appreciation as the only way to realize a return on their investment, and if the price of our stock does not appreciate, then there will be no return on their investment. If we become subject to the recent scrutiny and negative publicity involving U.S.-listed Chinese companies, our business operations, stock price and reputation could be harmed. Recently, U.S. public companies that have substantially all of their operations in China, and in particular companies that have completed reverse merger transactions, have been the subject of intense scrutiny, criticism and negative publicity resulting from financial and accounting irregularities, a lack of effective internal control over financial reporting, inadequate corporate governance policies or a lack of adherence thereto and allegations of fraud. As a result, the publicly traded stock of many U.S.-listed Chinese companies has sharply declined in value. Many of these companies are now subject to shareholder lawsuits, SEC enforcement actions and are conducting internal and external investigations into the allegations. It is unclear what effect this may have on our Company, our business and our stock price. If we become the subject of any unfavorable allegations, whether such allegations are proven to be true or untrue, we will have to expend significant resources to investigate such allegations and/or defend the Company, which may impact our business operations and the value of our stock. The rights of the holders of our common stock may be impaired by the potential issuance of preferred stock. Our board of directors has the right to create new series of preferred stock. As a result, the board of directors may, without stockholder approval, issue preferred stock with voting, dividend, conversion, liquidation or other rights that may adversely affect the voting power and equity interest of the holders of our common stock. Although we have no present intention to issue any additional shares of preferred stock or to create any new series of preferred stock, we may issue such shares in the future. Transactions engaged in by our majority stockholder may have an adverse effect on the price of our stock. We do not know what plans, if any, Sincere, our majority stockholder, has with respect to its ownership of our stock. In the event that it sells a substantial number of its shares of our common stock, such sale may lower the price of our stock. 24 ITEM 1B. Unresolved Staff Comments. Not required ITEM 2. Properties. There is no private ownership of land in China and all urban land ownership is held by the government, its agencies and collectives. Land use rights can be obtained from the government for a period of up to 50 years for industrial usage, 40 years for commercial usage and 70 years for residential usage, and are typically renewable. Land use rights can be transferred upon approval by the State Land Administration Bureau and payment of the required land transfer fee. The Company has land use rights of 386,853 square meters used for operations in Xinghe County, Inner Mongolia, China. The land use rights have terms of 50 years, with the land use right relating to 130,220 square meters expiring in 2052 and the land use right with respect to 256,633 square meters expiring in 2053. In addition, in 2011, the local Chinese government and the Company agreed on terms for the land use rights of 387,838 square meters of land located adjacent to the Company’s facilities.The Company was not required to sign a land use right agreement or pay a fee. In exchange, the Company will allow public use of this 387,838 square meters of land and keep the land in good condition.The land use right has a term of 50 years, with such term expiring in January 2060. The value of the land is estimated to be $14,000,000.Because of our current relationship with the local government, we believe thatit is unlikely that we will have to pay for the land use right.The bank allows, and the Company uses, this land use right as collateral for its short-term bank loans.We believe that our facilities are sufficient to meet our current and near future requirements and that any additional space that we may require would be available on commercially reasonable terms. We currently manufacture all of our products at our facilities located in Inner Mongolia. In 2009, the Company had the capacity to produce 15,000 tons of materials annually. In 2010, our annual production capacity was doubled to 30,000 tons. In 2011, the Company completed building a new facility to manufacture ultra-high graphite electrodes with a diameter ranging from 600 to 800 millimeters. Our new facility began operating in November 2011 with a production capacity of 30,000 tons annually. ITEM 3. Legal Proceedings. We are not aware of any material existing or pending legal proceedings against us, nor are we involved as a plaintiff in any material proceedings or pending litigation. There are no proceedings in which any of our current directors, officers or affiliates, or any registered or beneficial shareholder, is an adverse party or has a material interest adverse to us. ITEM 4. Mine Safety Disclosures. Not required. 25 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Our common stock is quoted on the OTC Bulletin Board, or OTC, under the symbol “CHGI.OB”.As of April 15, 2013, the closing price for our common stock was $0.40 per share. The bid prices set forth below reflect inter-dealer quotations, do not include retail markups, markdowns or commissions and do not necessarily reflect actual transactions. The following table sets forth, for the periods indicated, the high and low bid prices of our common stock. High Low Fiscal Year Ended December 31, 2013 FirstQuarter $ $ Second Quarter (through April 12, 2013) $ $ Fiscal Year Ended December 31, 2012 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Fiscal Year Ended December 31, 2011 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Approximate Number of Holders of Our Common Stock On April 15, 2013, there were approximately 34 stockholders of record of our common stock. Transfer Agent The transfer agent for the common stock is Empire Stock Transfer Inc. The transfer agent’s address is 2470 Saint Rose Parkway, Suite 304, Henderson, NV, and its telephone number is (702) 974-1444. Dividend Policy While we are required to pay dividends on the shares of our Series B Preferred Stock, we have never declared or paid cash dividends on our common stock and have no present plans to do so in the foreseeable future. In addition, any dividend payment that the Company makes is subject to foreign exchange rules governing repatriation. Current regulations in China permit our operating company to pay dividends to us only out of accumulated distributable profits, if any, determined in accordance with Chinese accounting standards and regulations. The inability of our operating company to pay dividends or make other payments to us may limit our ability to pay dividends to holders of our Series B Preferred Stock. 26 As of December 31, 2012, there were no shares of our Series A Preferred Stock outstanding and 300,000 shares of our Series B Preferred Stock outstanding. Any future decisions regarding dividends will be made by our board of directors. We currently intend to retain and use any future earnings for the development and expansion of our business and do not anticipate paying any cash dividends in the foreseeable future. Redemption of Series B Preferred Stock On December 22, 2011, all outstanding shares of Series B Preferred Stock became redeemable.The redeemable preferred stock was reclassified to temporary equity as of December 31, 2011 and was recorded as temporary equity as of December 31, 2012.”. The redemption price for the outstanding shares of Series B Preferred Stock that the Company will redeem is approximately $360,000.As a result of China’s foreign currency control, the Company has applied to SAFE to obtain approval to make the foreign currency payment of the redemption price to holders of the outstanding shares of Series B Preferred Stock. Issuances of Unregistered Securities On January 19, 2011, the Company issued an aggregate of 45,833 shares of common stock to First Trust Group, Inc.upon the cashless exercise of 100,000 warrants at an exercise price of $2.34 per share.On January 24, 2011, we issued 124,025 shares of common stock to Maxim Group LLC upon exercise of warrants at an exercise price of $1.32 per share.On February 7, 2011, we issued 160,000 shares of common stock to Silver Rock II, Ltd. upon exercise of warrants at an exercise price of $1.30 per share.The issuance of these shares was exempt from registration pursuant to Section 4(2) of the Securities Act and Rule 506 of Regulation D, based upon representations made by the stockholders. On July 14, 2011, we issued an aggregate of 250,000 shares of common stock at a price of $0.64 per share to unrelated parties to raise money for our operations. The issuance of these shares was exempt from registration pursuant to Section 4(2) of the Securities Act and Rule 506 of Regulation D, based upon representations made by the stockholders. On November 29, 2011, we issued an aggregate of 100,000 shares of common stock to four directors for services provided. The issuance of these shares was exempt from registration pursuant to Section 4(2) of the Securities Act and Rule 506 of Regulation D, based upon representations made by the stockholders. On November 29, 2011, we also issued 60,000 shares of common stock to an employee. The issuance of these shares was recorded at market value. The issuance of these shares was exempt from registration pursuant to Section 4(2) of the Securities Act and Rule 506 of Regulation D, based upon representations made by the stockholders. During the year ended December 31, 2012, we issued an aggregate of 126,110 shares of common stock to holders of Series B Preferred Stock upon conversion of an aggregate of 126,110 shares of Series B Preferred Stock.The issuance of these shares was exempt from registration pursuant to Section 4(2) of the Securities Act and Rule 506 of Regulation D, based upon representations made by the stockholders. During the year ended December 31, 2012, we issued an aggregate of 310,000 shares of common stock to four different parties in exchange for consulting and investor relations services. The issuance of these shares was exempt from registration pursuant to Section 4(2) of the Securities Act and Rule 506 of Regulation D, based upon representations made by the stockholders. During the year ended December 31, 2012, we issued an aggregate of 160,000 shares of common stock to our directors and one employee as compensation. The issuance of these shares was exempt from registration pursuant to Section 4(2) of the Securities Act and Rule 506 of Regulation D, based upon representations made by the stockholders. During the year ended December 31, 2012, we issued an aggregate of 1,500,000 shares of common stock at prices between $0.50and $0.56 per share to unrelated parties to raise money for our operations. The issuance of these shares was exempt from registration pursuant to Section 4(2) of the Securities Act and Rule 506 of Regulation D, based upon representations made by the stockholders. 27 ITEM 6. Selected Financial Data. Not required. ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion of the results of our operations and financial condition should be read in conjunction with our financial statements and the related notes, which appear elsewhere in this report. The following discussion includes forward-looking statements. For a discussion of important factors that could cause actual results to differ from our forward-looking statements, see the sections entitled “Risk Factors” and “Cautionary Note Regarding Forward Looking Statements” above. In some cases, you can identify forward-looking statements by terms such as “anticipates,” “ believes,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “projects,” “should,” “would” and similar expressions intended to identify forward-looking statements. Forward-looking statements reflect our current views with respect to future events and are based on assumptions and subject to risks and uncertainties. Given these uncertainties, undue reliance should not be placed on these forward-looking statements. Also, forward-looking statements represent our estimates and assumptions only as of the date of this report. This Annual Report should be read in its entirety and with the understanding that our actual future results may be materially different from what we expect. Except as required by law, we assume no obligation to update any forward-looking statements publicly, or to update the reasons actual results could differ materially from those anticipated in any forward-looking statements, even if new information becomes available in the future. Overview We are engaged in the manufacture of graphite-based products in the PRC.Our products are used in the manufacturing process of other products, particularly non-ferrous metals and steel, and are incorporated in various types of products or processes, such as atomic reactors.We currently manufacture and sell primarily the following types of graphite products: o graphite electrodes; o fine grain graphite; and o high purity graphite. Based on information we receive about our industry in the course of our business, we believe that we are the largest wholesale supplier of fine grain graphite and high purity graphite in China and one of China’s largest producers and suppliers of graphite products overall.Approximately 40% of our products are sold directly to end users in China, primarily consisting of steel manufacturers.All other sales are made to over 200 distributors located throughout 22 provinces in China. Our distributors then sell our products to end users both in China and in foreign countries, including, among others, Japan, the United States, Spain, England, South Korea and India. In 2012, our revenues and profits decreased from 2011 due to a decrease in demand for our products, which resulted from more competitive market conditions, as discussed in greater detail below under the heading “Results of Operations.” 28 The steel industry started to recover in 2010, in particular since the third quarter of 2010.Our revenues, gross profits and gross margins improved significantly during the second half of 2010, which continued into the end of 2011. In 2012, our revenues decreased due to slowdown of steel industry while our gross margin increased due to change of our product mixes with a higher percentage of high profit products. Our gross margin for the year ended December 31, 2012 was 21.5%, compared to 23.2% for the year ended December 31, 2011. Our cash increased and our accounts receivables decreased during the year ended December 31, 2012 compared to the year ended December 31, 2011, while collectability of our receivables remained highly probable. We believe that our allowance for doubtful accounts as of December 31, 2012 was adequate. The margin for large size ultra-high power graphite electrodes is high due to the shortage of supply compared to demand. We estimate that this trend will continue for the near future. We plan to continue to focus on increasing the percentage of our high margin products including large size ultra-high power graphite electrodes, high purity graphite and fine gain graphite. The current budgeted investment for the construction of our new facility was approximately $12.2 million in the aggregate. Approximately $12.0 million had been spent as of December 31, 2012. Some of our expansion plans, including the expansion of our product offerings to include nuclear, solar and semiconductor products and pursuing an acquisition, would likely require us to obtain additional financing from equity or debt markets, or borrow additional funds from local banks.We currently have no commitments from any financing sources.There is no assurance that we will be able to raise any funds on terms favorable to us, or at all.In the event that we issue shares of equity or convertible securities, holdings of our existing stockholders would be diluted.In addition, there is no assurance that we will successfully manage and integrate the production and sale of new products. 29 At December 31, 2012, we had short-term bank loans of approximately $38.7 million.These bank loans, which are secured by liens on our fixed assets and land use rights, are due between January 2013 and November 2013, including approximately $33 million owed to the Construction Bank of China. During the year ended December 31, 2012 and the first quarter of 2013, pursuant to a secured line of credit obtained from China Construction Bank in January 2012, the Company rolled over all of its short-term bank loans from the China Construction Bank, including a loan for $4.72 million that was originally due on January 11, 2013, and a short-term bank loan from Credit Union that was originally due in February 2012.In January 2012, the Company entered into a secured line of credit agreement with China Construction Bank for borrowings up to $149 million (or RMB 930 million) between January 10, 2012 and August 4, 2015, which is secured by liens on our fixed assets and land use rights.Under the secured line of credit, the Company is entitled to draw funds through sub-agreements of bank loans, foreign currency loans, bank acceptance notes, letter of credit, or bank guarantee letter.As of December 31, 2012, the unpaid principal balance drawn from the secured line of credit was $39.5 million, including $33 million of short-term bank loans and $6.5 million of notes payable.Historically, we have rolled over our short-term loans when they became due. However, we cannot assure investors that our lenders, including the Construction Bank of China, will not demand repayment when these loans mature. If our lenders demand repaymentwhen due, we may be unable to obtain the necessary funds to pay off these loans, which could result in the imposition of penalties, including a 50% increase in interest rates and a request from the banks for additional security for the loans. At December 31, 2012, our cash reserves, including restricted cash, were $22.2 million and are insufficient to pay off all of our loans when due. We purchase all of our raw materials from domestic Chinese suppliers. Because we do not have any long-term contracts with our suppliers, any increase in the prices of our raw materials would affect the price at which we can sell our products. If we are unable to pass on increased costs to our customers, we may be unable to maintain our profit margins. Raw material prices increased significantly in 2010 and 2011, but decreased during the year ended December 31, 2012. Selling price of our products also decreased in 2012, resulting in decreases in our gross margin. Prior to 2012, we made advance deposits to suppliers with available cash to lock in prices when the raw material prices were on the rise.The balance of advance deposits to suppliers reduced in 2012 due to the decrease in raw material prices and partially because of a write-off of $1,558,643 for uncollectible advances.As of December 31, 2012 and 2011, advances to suppliers amounted to $1,177,462 and $5,921,970, respectively. In times of decreasing prices, we may have to sell our products at prices, which are lower than the prices at which we purchased our raw materials. Furthermore, PRC regulations grant broad powers to the government to adjust the price of raw materials and manufactured products.Although the government has not imposed price controls on our raw materials or our products, it is possible that price controls may be implemented in the future, thereby affecting our results of operations and financial condition. 30 Results of Operations Fiscal Years Ended December 31, 2012 and 2011 The following table sets forth the results of our operations for the periods indicated in U.S. dollars and as a percentage of net sales (dollars in thousands): Year ended December 31, Sales $ % $ % Cost of goods sold % % Gross profit % % Operating expenses Selling expenses % % General and administrative % % Depreciation and amortization % % Income (loss) from operations ) )% % Other income % % Other expense ) ) - - % Change in fair value of warrants ) )% ) )% Interest expense ) )% ) )% Net income (loss) ) )% % Preferred Stock Dividend ) )% ) )% Net income (loss) available to common shareholders $ ) )% $ % Sales. During the year ended December 31, 2012, we had sales of $31,482,852, compared to sales of $49,846,744 for the year ended December 31, 2011, a decrease of $18,363,892, or approximately 36.8%. Sales decrease was mainly attributable to a significant decrease in the demand for our products during the year ended December 31, 2012, which resulted from the struggle of steel companies. The breakdown of revenues for each of graphite electrodes, fine grain graphite and high purity graphite, in 2012 and 2011, respectively, was as follows: 2012 Sales % of Total Sales 2011 Sales % of Total Sales Graphite Electrodes $ % $ % Fine Grain Graphite % % High Purity Graphite % % Others (1) % % Total $ % $ % (1) “Other” sales represent revenue generated by sales of semi-processed products and other types of products. 31 Cost of goods sold; gross margin. Our cost of goods sold consists of the cost of raw materials, utilities, labor, and depreciation expenses in our manufacturing facilities. During the year ended December 31, 2012, our cost of goods sold was $24,707,625, compared to $38,261,812 for the cost of goods sold for the year ended December 31, 2011, a decrease of $13,554,187, or approximately 35.4%.The decrease in the cost of sales was directly associated with a decrease in the cost of raw materials due to decrease in sales volume and decreased average raw material cost. Our gross margin decreased from 23.2% for the year ended December 31, 2011 to 21.5% for the year ended December 31, 2012. This decrease is mainly due to the decreased gross profit rate for graphite electrodes. Operating expenses. Operating expenses totaled $7,275,959 for the year ended December 31, 2012, compared to $6,242,033 for the year ended December 31, 2011, an increase of $1,033,926, or approximately 16.6%. Selling, general and administrative expenses Selling expenses decreased from $597,802 for the year ended December 31, 2011 to $253,604 for the year ended December 31, 2012, a decrease of $344,198, or 57.6%. The decrease was mainly due to decreased sales commission and lower shipping and handling expenses during the year ended December 31, 2012 as compared to the year ended December 31, 2011, which resulted from lower sales. Our general and administrative expenses consist of salaries, office expenses, utilities, business travel, amortization expenses, public company expenses (including legal expenses, accounting expenses and investor relations expenses) and stock compensation. General and administrative expenses were $6,785,273 for the year ended December 31, 2012, compared to $5,420,157 for the year ended December 31, 2011, an increase of $1,365,116, or 25.2%. The increase in general and administrative expenses was mainly due to increased bad debt expenses offset by decreased third party consulting expenses and property tax expenses for the year ended December 31, 2012 compared to the year ended December 31, 2011. The company appropriately accrued property tax for the fiscal year ended December 31, 2011 for all owned land regardless of the purpose of the land. However, in 2012, at the completion of the construction on the land, the government exempted property taxes related to land that was used for planting green plants and not used for business operations. Therefore, as of December 31, 2012, the company reversed the property tax expenses that were previously accrued and subsequently exempted. In addition, the company incurred $258,500 and $1,338,150 for stock based compensation during the years ended December 31, 2012 and 2011, respectively. Depreciation and amortization expenses Depreciation and amortization expenses totaled $3,298,709 for the year ended December 31, 2012, compared to $1,803,770 for the year ended December 31, 2011, an increase of $1,494,939, or approximately 82.9%. For the year ended December 31, 2012, depreciation and amortization was allocated between costs of goods sold and selling, general and administrative expenses in the amounts of $3,061,627 and $237,082, respectively.For the year ended December 31, 2011, depreciation and amortization was allocated between costs of goods sold and selling, general and administrative expenses in the amounts $1,579,696 and $224,074, respectively The slight increase in depreciation and amortization expenses is a result of additional fixed assets placed in service during 2011. 32 Income (Loss) from operations. As a result of the factors described above, operating loss was $(500,733) for the year ended December 31, 2012, compared to operating income of $5,342,899 for the year ended December 31, 2011, a decrease of approximately $5,843,631, or 109.4%. Other income and expenses. Our interest expense was $4,305,796 for the year ended December 31, 2012, compared to $3,451,034 for the year ended December 31, 2011, reflecting increased interest payments on loans from banks. We used the additional bank loans to secure additional inventory because raw material prices are rising. Other income, which consisted of government grants, was $1,651,640 for the year ended December 31, 2012, compared to $1,167,077 for the year ended December 31, 2011. Expenses from changes in the fair value of our warrants as a result of adopting ASC 820-10 was $49,557 for the year ended December 31, 2012, compared to $86,691 for the year ended December 31, 2011. Income tax. During the years ended December 31, 2012 and 2011, we benefited from a 100% tax holiday from the PRC enterprise tax. As a result, we had no income tax due for these periods. The enterprise income tax at the statutory rates would have been approximately $0 and $833,119, respectively, for 2012 and 2011 without consideration of adjustments on taxable income. The tax holiday is from 2008 through 2017. Net income (loss). As a result of the factors described above, our net loss for the year ended December 31, 2012 was $(3,561,515), compared to net income of $2,972,251 for the year ended December 31, 2011, a decrease of $6,533,766, or 219.8%. Foreign currency translation. Our consolidated financial statements are expressed in U.S. dollars but the functional currency of our operating subsidiary is RMB. Results of operations and cash flows are translated at average exchange rates during the period, assets and liabilities are translated at the unified exchange rate at the end of the period and equity is translated at historical exchange rates. Translation adjustments resulting from the process of translating the financial statements denominated in RMB into U.S. dollars are included in determining comprehensive income. Our foreign currency translation gain for the year ended December 31, 2012 was $1,039,383, compared to $1,599,128 for the year ended December 31, 2011, a decrease of $559,745, or 35.0%. 33 Preferred Stock Dividend. Pursuant to the terms of a private placement that closed on December 22, 2009 and January 13, 2010, the Series B Preferred Stock offers a 6% dividend. The preferred stock dividend is payable quarterly commencing April 1, 2010. As a result, we incurred dividend expenses of $18,717 and $28,099 for the years ended December 31, 2012 and 2011, respectively. Net income (loss) available to common stockholders. Net loss available to our common stockholders was $3,580,232, or $(0.15) and $(0.15) per share (basic and diluted), for the year ended December 31, 2012, compared to net income of $2,944,152, or $0.13 and $0.13 per share (basic and diluted), for the year ended December 31, 2011. Liquidity and Capital Resources All of our business operations are carried out by Xingyong, and all of the cash generated by our operations has been held by that entity. In order to transfer such cash to our parent entity, China Carbon Graphite Group, Inc., which is a Nevada corporation, we would need to rely on dividends, loans or advances made by our PRC subsidiaries or VIE entity. Such transfers may be subject to certain regulations or risks. To date, our parent entity has paid its expenses by raising capital through private placement transactions. In the future, in the event that our parent entity is unable to raise needed funds from private investors, Xingyong would have to transfer funds to our parent entity through our wholly-owned subsidiaries, Talent and Yongle. PRC regulations relating to statutory reserves and currency conversion would impact our ability to transfer cash within our corporate structure. The Company Law of the PRC applicable to Chinese companies provides that net after tax income should be allocated by the following rules: 1. 10% of after tax income to be allocated to a statutory surplus reserve until the reserve amounts to 50% of the company’s registered capital. 2. If the accumulate balance of statutory surplus reserve is not enough to make up the Company’s cumulative prior years’ losses, the current year’s after tax income should be first used to make up the losses before the statutory surplus reverse is drawn. 3. Allocation can be made to the discretionary surplus reserve, if such a reserve is approved at the meeting of the equity owners. Therefore, the Company is required to maintain a statutory reserve in China that limits any equity distributions to its shareholders. The maximum amount of the shareholders has not been reached. The company has never distributed earnings to shareholders and has consistently stated in the Company’s filings it has no intentions to do so. The RMB is not freely convertible into Dollars. The State Administration of Foreign Exchange (“SAFE”) administers foreign exchange dealings and requires that they be conducted though designated financial institutions. Foreign Investment Enterprises, such as Xingyong, may purchase foreign currency from designated financial institutions in connection with current account transactions, including profit repatriation. 34 These factors will limit the amount of funds that we can transfer from Xingyong to our parent entity and may delay any such transfer. In addition, upon repatriation of earnings of Xingyong to the United States, those earnings may become subject to United States federal and state income taxes. We have not accrued any U.S. federal or state tax liability on the undistributed earnings of our foreign subsidiary because those funds are intended to be indefinitely reinvested in our international operations. Accordingly, taxes imposed upon repatriation of those earnings to the U.S. would reduce the net worth of the Company. Our primary capital needs have been to fund our working capital requirements. Our primary sources of financing have been cash generated fromshort-term and long-term loans from banks in China, loans from an unrelated party and loans from a related party. Currently and for the last two fiscal years, the Company has managed to operate the business with a low net working capital. The Company’s low working capital is primarily due to substantial short-term loans from banks andborrowing from a related party. The Company is able to operate with a low net working capital because of local community and governmental support in Inner Mongolia. For example, the local Chinese government and the Company agreed on terms for the land use rights of 387,838 square meters of land located adjacent to the Company’s facilities, as described below under the heading “Summary of Significant Accounting Policies—Land Use Rights.” At December 31, 2012, we had short-term loans in the aggregate amount of $38,680,500 outstanding, as described below. December 31, December 31, Bank loan from China Construction Bank, dated June 6, 2012, due June 5, 2013 with an annual interest rate of 8.834% payable monthly, secured by property, equipment, building and land use rights $ $ - Bank loan from China Construction Bank, dated August 3, 2012, due August 2, 2013 with an annual interest rate of 6.941% payable monthly, secured by property, equipment, building and land use rights - Bank loan from China Construction Bank, dated August 23, 2012, due August 22, 2013 with an annual interest rate of 6.941% payable monthly, secured by property, equipment, building and land use rights - Bank loan from Huaxia Bank, dated November 16, 2012, due on November 15, 2013, with an annual interest rate of 7.80% payable quarterly, secured by building and land use rights - Bank loan from China Construction Bank, dated January 13, 2012, due January 12, 2013 and repaid, with an annual interest rate of 6.56% payable monthly, secured by property, equipment, building and land use rights - Bank loan from China Construction Bank, dated September 7, 2012, due September 6, 2013 with an annual interest rate of 6.941% payable monthly, secured by property, equipment, building andland use rights - Bank loan from China Construction Bank, dated September 17, 2012, due September 16, 2013 with an annual interest rate of 6.941% payable monthly, secured by property, equipment, building and land use rights - Bank loan from China Everbright Bank, dated July 11, 2011, due and repaid on July 11, 2012, with an annual interest rate of 8.528% payable quarterly, secured by property and equipment and land use rights - Bank loan from China Construction Bank, dated February 28, 2011, due January 10, 2012, with an annual interest rate of 5.81% payable monthly, secured by property and equipment and land use rights and , renewed at an interest rate of 6.56% with a maturity date of January 2012. - Bank loan from China Construction Bank, dated September 6, 2010, originally due September 5, 2011, with an annual interest rate of 5.31% payable quarterly, secured by land use rights, renewed at an interest rate of 6.56% and has a maturity date of August 28, 2012 - Bank loan from China Construction Bank, dated August 23, 2010, originally due August 22, 2011, with an annual interest rate of 5.31% payable quarterly, secured by land use rights, renewed at an interest rate of 6.56% with a maturity date of August 14, 2012 - Bank loan from China Construction Bank, dated August 6, 2010, originally due August 5, 2011, with an annual interest rate of 5.31% payable quarterly, secured by land use rights, renewed at an interest rate of 6.56% with a maturity date of August 2, 2012 - Bank loan from China Construction Bank, dated September 16, 2010, originally due September 15, 2011 with an annual interest rate of 5.31% payable quarterly, secured by land use rights, renewed at an interest rate of 6.56% with a maturity date of September 27, 2012 - Bank loan from China Construction Bank, dated September 16, 2010, originally due September 15, 2011 with an annual interest rate of 5.31% payable quarterly, secured by land use rights, renewed at an interest rate of 6.56% with a maturity date of September 27, 2012 - Bank loan from Credit Union, dated February 1, 2011, originally due in August 2012, repaid in April 2012, with an annual interest rate of 13.66% payable monthly, secured by guarantee from major shareholder’s wife - Bank loan from Huaxia Bank, dated June 14, 2011, due and repaid on June 14, 2012, with an annual interest rate of 8.203% payable quarterly, secured by building and land use rights - $ $ 35 In January 2012, the Company entered into a secured line of credit agreement with China Construction Bank for borrowings up to $149 million (or RMB 930 million) between January 10, 2012 and August 4, 2015, which is secured by liens on our fixed assets and land use rights.Under the secured line of credit, the Company is entitled to draw funds through sub-agreements of bank loans, foreign currency loans, bank acceptance notes, letter of credit, or bank guarantee letter.As of December 31, 2012, the unpaid principal balance drawn from the secured line of credit was $39.5 million, including $33 million of short-term bank loans as disclosed above and $6.5 million of notes payable. Each of these loans is renewable at the lender’s discretion. As of December 31, 2012, all land use rights and certain property and equipment were pledged as collateral for our short-term bank loans. Interest expenses were $4,305,796 and $3,451,037 for the years ended December 31, 2012 and 2011, respectively. The weighted average interest rates for these loans were 6.92% and 6.73% as of December 31, 2012 and 2011, respectively. There was no capitalized interest for the years ended December 31, 2012 and 2011. Long term bank loan: December 31, December 31, Bank loan from Credit Union, dated April, 2012,due in April 2015, with an annual interest rate of 15.295% payable monthly, secured by machinery. $ $ - Historically we have been able to renew our short-term loans on an annual basis. Although we believe that we will be able to obtain extensions of these loans when they mature, we cannot assure investors that such extensions will be granted.In the event repayment of the loans is not extended and we default on our obligations, the lenders could call the loans, foreclose on the collateral securing the loans or seek other remedies.If a lender foreclosed on our land, the lender would acquire the land use rights to such land, which rights are currently held by us. In addition, because we did not pay for the land use rights that were granted to us with respect to a portion of our facilities, we are required to keep such property in good condition and to allocate a portion of the land as a park that can be accessed by the public. In such an event, our operations and financial conditions would be materially adversely affected and we would be forced to cease operations if alternative funding is not obtained. Despite a low amount of working capital, we are able to operate our business through bank financing, loans from related and unrelated parties and issuing equity in exchange for certain services provided.Our long-term goal is to continue to roll over short-term loans and obtain positive cash flows from collecting our outstanding accounts receivable and sales of inventory until our new facility is operating at full capacity.We have the ability to manage and predict our cash flow for inventory purchases and advances to suppliers because the length of the time it takes to complete purchase orders for customers, which on average is six months. Our customers must order products well in advance of productions, as a purchase order is fulfilled only six months after such order is placed, thereby allowing us to predict cash flow. During the interim, we expect that anticipated cash flows from future operations, short-term and long-term bank loans and loans from unrelated or related parties will be sufficient to fund our operations through at least the next twelve months, provided that: o we generate sufficient business so that we are able to generate substantial profits, which cannot be assured; o our banks continue to provide us with the necessary working capital financing; and o we are able to generate savings by improving the efficiency of our operations. We may require additional equity, debt or bank funding to finance acquisitions or to allow us to produce graphite for the nuclear industry, which is one of our primary growth strategies.We can provide no assurances that we will be able to enter into any additional financing agreements on terms favorable to us, if at all, especially considering the current global instability of the capital markets. 36 At December 31, 2012, cash and cash equivalents were $129,746, compared to $521,450 at December 31, 2011, a decrease of $391,704. Restricted cash increased to $22,149,000 as of December 31, 2012 from $11,694,820 as of December 31, 2011, which was restricted as a requirement by our lenders.Our working capital decreased by $1,547,813 to a deficit of $491,747 at December 31, 2012 fromworking capital of $1,056,066 at December 31, 2011. As of December 31, 2012, accounts receivable, net of allowance, was $11,239,002, compared to $12,541,321 at December 31, 2011, a decrease of $1,302,319, or 10.38%. The decrease was due to decreased sales during the year ended December 31, 2012. Accounts receivable are recorded at the invoiced amount and do not bear interest. Our management reviews the adequacy of our allowance for doubtful accounts on an ongoing basis, using historical collection trends and the aging of receivables. Management also periodically evaluates individual customer’s financial condition, credit history, and the current economic conditions to make adjustments in the allowance when it is considered necessary. The Company believes its allowance was sufficient as of December 31, 2012. As of December 31, 2012, inventories were $48,417,875, compared to $37,430,248 at December 31, 2011, an increase of $10,987,627, or 29.35%. The increase in inventories is due to slower sales. As of December 31, 2012, prepaid expenses were $280,779, compared to $452,730 at December 31, 2011, a decrease of $171,951, or 37.98%. The decrease in prepaid expenses is attributable to the amortization of various prepaid consulting fees paid from stock issuances. Advances to suppliers decreased from $5,921,970 at December 31, 2011 to $1,177,462 at December 31, 2012, a decrease of $4,744,508. The decrease is because the Company has received some advanced products by the end of December 31, 2012.No allowance for doubtful accounts was necessary for the balance of advances to suppliers. Notes payable reflect our obligations to bank lenders who have guaranteed our future payment obligations as requested by certain of our suppliers. Notes payable increased from $16,763,100 to $40,606,500 from December 31, 2011 to December 31, 2012. The increase is due to the Company obtaining additional fund to secure its inventory. The notes payable were secured by $22,149,000 of restricted cash at December 31, 2012. Notes payable allow the Company to reserve more cash resources for other operating expenses. Restricted cash represents amounts held by a bank as security for bank acceptance notes and is subject to withdrawal restrictions. Accounts payable increased from $1,340,498 at December 31, 2011 to $2,250,745 at December 31, 2012, an increase of $910,247. The increase in accounts payable resulted from an increase in the purchase of inventories and other purchases as of December 31, 2012. Fiscal Year Ended December 31, 2012 Compared to Fiscal Year Ended December 31, 2011 The following table sets forth information about our net cash flow for the years indicated: Cash Flows Data: For Year Ended December 31 Net cash flows used in operating activities $ ) $ ) Net cash flows used in investing activities $ ) $ ) Net cash flows provided by financing activities $ $ 37 Net cash flow used in operating activities was $4,934,906 for the year ended December 31, 2012, compared to $8,256,429 for the year ended December 31, 2011, a decrease of $3,321,523, or 40.2%. The decrease in net cash flow used in operating activities was mainly due to increased accounts receivable of $7.5 million, increased payments for accounts payable and accrued liabilities of $5.5 million and increased payments for prepaid expenses of $0.1 million, which was offset by, less net income of $7.0 million, less stock compensation of $1.4 million, less payments for other payables of $1.0 million and less payments made for taxes payable of $2.6 million. Net cash flow used in investing activities was $5,679,080 for the year ended December 31, 2012, compared to $8,562,060 for the year ended December 31, 2011, a decrease of $2,882,980, or 33.7%. Approximately $5.6 million was spent on construction costs and $0.07 million was spent for property and equipment for our new construction during the year ended December 31, 2012. Approximately $2.8 million was spent on construction costs and $5.8 million was spent for property and equipment for our new factory during the year ended December 31, 2011, including the installation of a 4200-ton compressor and 36 annular kilns. Net cash flow provided by financing activities was $10,222,383 for the year ended December 31, 2012, compared to $17,032,709 for the year ended December 31, 2011, a decrease of $6,810,326, or 40.0%.The decrease in net cash flow provided by financing activities was due to the decrease in short-term loans entered into during the year ended December 31, 2012, which offset by a decrease in the amount of restricted cash of $10.1 million required to secure our notes payable and increase in additional notes payable. The Company had approximately $23.2 million of notes payable for the year ended December 31, 2012, compared to $16.5 million for the year ended December 31, 2011. In addition, the aggregate amount of outstanding short-term loans borrowed and repaid increased for the year ended December 31, 2012. The Company borrowed $50.5 million in short-term bank loans and repaid $42.9 million during the year ended December 31, 2012, while the Company borrowed $45.5 million in short-term bank loans and repaid $34.0 million for the year ended December 31, 2011. Concentration of Business and Credit Risk Most of the Company’s bank accounts are in banks located in the PRC and are not covered by any type of protection similar to that provided by the Federal Deposit Insurance Corporation (“FDIC”) on funds held in U.S. banks. The Company’s bank account in the United States is covered by FDIC insurance. Because the Company’s operations are located in the PRC, this may give rise to significant foreign currency risks due to fluctuations in and the volatility of foreign exchange rates between U.S. dollars and RMB. Financial instruments that potentially subject the Company to concentration of credit risk consist principally of cash, trade accounts receivables and inventories, the balances of which are stated on the balance sheet. The Company places its cash in banks located in China. Concentration of credit risk with respect to trade accounts receivables is limited due to the diversity of the Company’s customers who are located in different regions of China. The Company does not require collateral or other security to support financial instruments subject to credit risk. 38 For the year ended December 31, 2012, two customers accounted for 10% or more of sales revenues, representing 33.1% and 27.8%, respectively of the total sales. For the year ended December 31, 2011, two customers accounted for 10% or more of sales revenues, representing 32.1% and 24.0%, respectively of the total sales. As of December 31, 2012, there were three customers that constituted 42.2%, 16.5% and 10.3% of the accounts receivable. As of December 31, 2011, there were two customers that constituted 41.2% and 16.3% of the accounts receivable. For the year ended December 31, 2012, two suppliers accounted for 10% or more of our total purchases, representing 51.6% and 16.3%, respectively. For the year ended December 31, 2011, five suppliers accounted for 10% or more of our total purchases, representing 45.0%, 12.0%, 11.0%, 10.0%, and 10.0%, respectively. Off-Balance Sheet Arrangements We have not entered into any off-balance sheet arrangements. Significant Accounting Estimates and Policies The discussion and analysis of our financial condition and results of operations is based upon our financial statements that have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets and liabilities. On an ongoing basis, we evaluate our estimates including the allowance for doubtful accounts, the salability and recoverability of our products, income taxes and contingencies. We base our estimates on historical experience and on other assumptions that we believe to be reasonable under the circumstances, the results of which form our basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. Revenue Recognition We recognize revenue in accordance with ASC 605-25, Revenue Recognition, which states that revenue should be recognized when the following criteria are met: (1) persuasive evidence of an arrangement exists; (2) the service has been rendered; (3) the selling price is fixed or determinable; and (4) collection of the resulting receivable is reasonably assured. Sales represent the invoiced value of goods, net of value added tax (“VAT”), if any, and are recognized upon delivery of goods and passage of title. In accordance with ASC 605-25, the Company recognizes revenue when persuasive evidence of an arrangement exists, transfer of title has occurred or services have been rendered, the selling price is fixed or determinable and collectability is reasonably assured. The Company derives revenues from the manufacturing and distribution of graphite based products. The Company recognizes its revenues net of VAT. The Company is subject to VAT, which is levied on a majority of the products, at a rate ranging from 13% to 17% on the invoiced value of sales. Output VAT is borne by customers in addition to the invoiced value of sales and input VAT is borne by the Company in addition to the invoiced value of purchases to the extent not refunded for export sales. 39 The Company recognizes revenue upon receipt of the delivery confirmation provided by the customer or distributor.The Company does not provide chargeback or price protection rights to the distributors. The distributor only places purchase orders with the Company once it has confirmed the sale with a third party because this is a specialized business, which dictates that the Company will not manufacture the products until the purchase order is received. The Company allows its customers to return products only if its products are later determined by the Company to be defective. Based on the Company’s historical experience, product returns have been insignificant throughout all of its product lines. Therefore, the Company does not estimate deductions or allowances for sales returns. If sales returns occur, they are taken against revenue when products are returned from customers. Sales are presented net of any discounts given to customers. Interest income is recognized when earned. The Company experienced no returns for the years ended December 31, 2012 and 2011. Comprehensive Income We have adopted ASC 220, Comprehensive Income, formerly known as SFAS No. 130, Reporting Comprehensive Income, which establishes standards for reporting and presentation of comprehensive income (loss) and its components in a full set of general purpose financial statements. We have chosen to report comprehensive income (loss) in the statements of operations and comprehensive income. Income Taxes We account for income taxes under the provisions of ASC 740, Income Tax, formerly known as SFAS No. 109, Accounting for Income Taxes, which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the consolidated financial statements or tax returns. Deferred tax assets and liabilities are recognized for the future tax consequence attributable to the difference between the tax bases of assets and liabilities and their reported amounts in the financial statements. Deferred tax assets and liabilities are measured using the enacted tax rate expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Effective January 1, 2008, the new Chinese income tax law sets unified income tax rates for domestic and foreign companies at 25%, except for a 15% corporate income tax rate for qualified high technology and science enterprises. In accordance with this new income tax law, low preferential tax rates in accordance with both the tax laws and administrative regulations prior to the promulgation of this law gradually become subject to the new tax rate within five years after the implementation of this law. We have been recognized as a high technology and science company by the Ministry of Science and Technology of the PRC. The Xing He District Local Tax Authority in the Nei Mongol province granted us a 100% tax holiday with respect to enterprise income tax for ten years from 2008 through 2017. Afterwards, based on the present tax law and our status as a qualified high technology and science company, we will be subject to a corporate income tax rate of 15% effective in 2018. 40 Accounts Receivable and Allowance For Doubtful Accounts Accounts receivables are recognized and carried at the original invoice amount less allowance for any uncollectible amounts. An estimate for allowance for doubtful accounts is made when collection of the full amount is no longer probable. Bad debts are written off as incurred. Accounts receivable are recorded at the invoiced amount and do not bear interest. Management reviews the adequacy of the allowance for doubtful accounts on an ongoing basis, using historical collection trends and aging of receivables. Management also periodically evaluates individual customer’s financial condition, credit history, and the current economic conditions to make adjustments in the allowance when it is considered necessary. The allowance for doubtful accounts amounted to $3,120,486 for the year ended December 31, 2012. Management believes that this allowance is sufficient based on a review of customer credit history, historic payment records, aging, the market and other factors. Inventories Inventories are stated at the lower of cost, determined on a weighted average basis, and net realizable value. Work in progress and finished goods are composed of direct material, direct labor and a portion of manufacturing overhead. Net realizable value is the estimated selling price, in the ordinary course of business, less estimated costs to complete and dispose. Management believes that there was no obsolete inventory as of December 31, 2012 or December 31, 2011 and therefore, no allowance for inventory was necessary. Property, Plant and Equipment Property, plant and equipment are stated at cost. Major expenditures for betterments and renewals are capitalized while ordinary repairs and maintenance costs are expensed as incurred. Depreciation and amortization is provided using the straight-line method over the estimated useful life of the assets after taking into account the estimated residual value. The Company reviews the carrying value of property, plant, and equipment for impairment whenever events and circumstances indicate that the carrying value of an asset may not be recoverable from the estimated future cash flows expected to result from its use and eventual disposition. In cases where undiscounted expected future cash flows are less than the carrying value, an impairment loss is recognized equal to an amount by which the carrying value exceeds the fair value of assets. The factors considered by management in performing this assessment include current operating results, trends and prospects, the manner in which the property is used, and the effects of obsolescence, demand, competition, and other economic factors. Based on this assessment, there was no impairment recorded during the years ended at December 31, 2012 and 2011. Land Use Rights There is no private ownership of land in China. All land ownership is held by the government, its agencies and collectives. Land use rights are obtained from the government, and are typically renewable. Land use rights can be transferred upon approval by State Land Administration Bureau and payment of the required transfer fee. We record the property subject to land use rights as intangible asset. 41 The Company has land use rights of 386,853 square meters used for operations in Xinghe County, Inner Mongolia, China. The land use rights have terms of 50 years, with the land use right relating to 130,220 square meters expiring in 2052 and the land use right with respect to 256,633 square meters expiring in 2053. In addition, in 2011, the local Chinese government and the Company agreed on terms for the land use rights of 387,838 square meters of land located adjacent to the Company’s facilities.The Company was not required to sign a land use right agreement or pay a fee.In exchange, the Company will allow public use of this 387,838 square meters of land and keep the land in good condition.The land use right has a term of 50 years, with such term expiring in January 2060. The value of the land is estimated to be $14,000,000.The Company has not accrued the liability or recorded the land use right asset for this property in accordance with ASC 450, Contingencies.Because of our current relationship and agreement with the local government to keep the land in good condition, we believe that it is unlikely that we will have to pay for the land use right.The bank allows, and the Company uses, this land use right as collateral for its short-term bank loans.We believe that our facilities are sufficient to meet our current and near future requirements and that any additional space that we may require would be available on commercially reasonable terms. Each intangible asset is reviewed periodically or more often if circumstances dictate, to determine whether its carrying value has become impaired. We consider assets to be impaired if the carrying value exceeds the future projected cash flows from related operations. We also re-evaluate the amortization periods to determine whether subsequent events and circumstances warrant revised estimates of useful lives. Research and Development Research and development costs are expensed as incurred, and are included in general and administrative expenses. These costs primarily consist of the cost of material used and salaries paid for the development of our products and fees paid to third parties. Our research and development expense for the years ended December 31, 2012 and 2011 has not been significant. Value Added Tax Pursuant to China’s VAT rules and regulations, as an ordinary VAT taxpayer we are subject to a tax rate of 17% (“output VAT”). The output VAT is payable after offsetting VAT paid by us on purchases (“input VAT”). Under the commercial practice of the PRC, the Company paid VAT and business tax based on tax invoices issued. The tax invoices may be issued subsequent to the date on which revenue is recognized, and there may be a considerable delay between the date on which the revenue is recognized and the date on which the tax invoice is issued. In the event that the PRC tax authorities dispute the date on which revenue is recognized for tax purposes, the PRC tax office has the right to assess a penalty, which can range from zero to five times the amount of the taxes that are determined to be late or deficient. In the event that a tax penalty is assessed on late or deficient payments, the penalty will be expensed as a period expense if and when a determination has been made by the taxing authorities that a penalty is due. Fair Value of Financial Instruments On January 1, 2008, the Company began recording financial assets and liabilities subject to recurring fair value measurement at the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. On January 1, 2009, the Company began recording non-recurring financial as well as all non-financial assets and liabilities subject to fair value measurement under the same principles. These fair value principles prioritize valuation inputs across three broad levels. The three levels are defined as follows: ● Level 1 inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. 42 ● Level 2 inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the assets or liabilities, either directly or indirectly, for substantially the full term of the financial instruments. ● Level 3 inputs to the valuation methodology are unobservable and significant to the fair value. The carrying amounts of financial assets and liabilities, including cash and cash equivalents, accounts receivable, notes receivable, advances to suppliers, other receivables, short-term bank loans, notes payable, accounts payable, advances from customers and other payables, approximate their fair values because of the short maturity period for these instruments. The following table sets forth by level within the fair value hierarchy of the Company’s financial assets and liabilities that was used to calculate fair value on a recurring basis as of December 31, 2012: Carrying Value at December31, Fair Value Measurement at December 31, 2012 Level 1 Level 2 Level 3 Warrant liability $ $ - $ - $ The following table sets forth by level within the fair value hierarchy of the Company’s financial assets and liabilities that was used to calculate fair value on a recurring basis as of December 31, 2011: Carrying Value at December31, Fair Value Measurement at December 31, 2011 Level 1 Level 2 Level 3 Warrant liability $ $ - $ - $ Please see Note 3 contained in the Notes to the Consolidated Financial Statements for a description of our warrant liability for the years ended December 31, 2012 and 2011. The Company did not identify any other non-recurring assets and liabilities that are required to be presented on the balance sheet at fair value. Stock-based Compensation Stock-based compensation includes (i) common stock awards granted to employees and directors for services which are accounted for under FASB ASC 718, Compensation–Stock Compensation, and (ii) common stock awards granted to consultants which are accounted for under FASB ASC 505-50, Equity–Equity-Based Payments to Non-Employees. 43 All grants of common stock awards and stock options to employees and directors are recognized in the financial statements based on their grant date fair values. The Company has elected to recognize compensation expense using the straight-line method for all common stock awards and stock options granted with service conditions that have a graded vesting schedule, with a corresponding charge to additional paid-in capital. Common stock awards are granted to directors for services provided. Common stock awards issued to consultants represent common stock granted to non-employees in exchange for services at fair value. The measurement dates for such awards are set at the dates that the contracts are entered into as the awards are non-forfeitable and vest immediately. The measurement date fair value is then recognized over the service period as if the Company has paid cash for such service. The Company did not make significant grants to consultants for any of the periods presented. The Company estimates fair value of common stock awards based on the number of shares granted and the quoted price of the Company’s common stock on the date of grant. Stock compensation expenses of $258,500 and $1,338,150 of were amortized and recognized as general and administrative expenses for the years ended December 31, 2012 and 2011, respectively. Recent Accounting Pronouncements The Company has reviewed all recently issued, but not yet effective, accounting pronouncements and does not believe the future adoption of any such pronouncements will have a material impact on its financial condition or the results of its operations. ITEM 7A. Quantitative and Qualitative Disclosures about Market Risk. Not applicable to smaller reporting companies. 44 ITEM 8. Financial Statements and Supplementary Data. China Carbon Graphite Group, Inc. Index to Consolidated Financial Statements Page Reports of Independent Registered Public Accounting Firms F2-F3 Consolidated Financial Statements Condensed Consolidated Balance Sheets F-4 Condensed Consolidated Statements of Operations and Comprehensive Income F-5 Condensed Consolidated Statements of Cash Flows F-6 Condensed Consolidated Statements of Changes in Redeemable Convertible Preferred Stock and Stockholders’ Equity F-7 Notes to Consolidated Financial Statements F-8 – F-29 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of: China Carbon Graphite Group, Inc. We have audited the accompanying consolidated balance sheet of China Carbon Graphite Group, Inc. and Subsidiaries (the “Company”) as of December 31, 2012, and the related consolidated statements of operations and comprehensive income, changes in redeemable convertible preferred stock and stockholders’ equity, and cash flows for the year then ended.The Company’s management is responsible for these consolidated financial statements.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of China Carbon Graphite Group, Inc. and Subsidiaries as of December 31, 2012, and the consolidated results of their operations and their cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ KCCW Accountancy Corp. Diamond Bar, California April 15, 2013 KCCW Accountancy Corp. 22632 Golden Springs Dr. #230, Diamond Bar, CA 91765, USA Tel: +1 • Fax: +1 • info@kccwcpa.com F-2 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders’ China Carbon Graphite Group, Inc. Chengguantown, Inner Mongolia, China We have audited the accompanying consolidated balance sheet of China Carbon Graphite Group, Inc. as of December 31, 2011 and the related consolidated statements of operations and comprehensive income, stockholders’ equity, and cash flows for the year ended December 31, 2011.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of China Carbon Graphite Group, Inc. at December 31, 2011, and the results of its operations and its cash flows for the year in the period ended December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. /s/ BDO China Dahua CPA Co., Ltd. (formerly known as BDO China Li Xin Da Hua CPA Co., Ltd.) Shenzhen, P.R. China March 30, 2012 F-3 China Carbon Graphite Group, Inc. and Subsidiaries Consolidated Balance Sheets As Of December 31, 2012 and 2011 December 31, 2012 December 31, 2011 ASSETS Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, Net Notes receivable - Advance to suppliers Inventories Prepaid expenses Other receivables, net of allowance of $220,339 and $24,397, respectively Total current assets Property And Equipment, Net Construction In Progress Land Use Rights, Net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Advance from customers Short term bank loans Notes payable Other payables Loan from unrelated parties - Dividends payable Total current liabilities Amount Due To A Related Party Long Term Bank Loan - Warrant Liabilities Total Liabilities Redeemable convertible series B preferred stock, $0.001 par value; 3,000,000 shares authorized; 300,000 and 426,110 shares issued and outstanding at December 31, 2012 and 2011, respectively. Stockholders' Equity Common stock, $0.001 par value; 100,000,000 shares authorized 25,077,518 and 22,981,408 shares issued and outstanding at December 31, 2012 and 2011, respectively Additional paid-in capital Accumulated other comprehensive income Retained earnings Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-4 China Carbon Graphite Group, Inc. and Subsidiaries Consolidated Statements of Operations and Comprehensive Income For the Years Ended December 31, 2012 and 2011 Years ended December 31, Sales $ $ Cost of Goods Sold Gross Profit Operating Expenses Selling expenses General and administrative Depreciation and amortization Total operating expenses Operating Income (Loss) Before Other Income (Expense) ) Other Income (Expense) Interest expense ) ) Other expense ) - Other income, net Change in fair value of warrants ) ) Total other expense ) ) Net Income (Loss) ) Preferred Stock Dividends ) ) Net Income (Loss) Available To Common Shareholders ) Other Comprehensive Income Foreign currency translation gain Total Comprehensive Income $ ) $ Share Data Basic earnings (loss) per share $ ) $ Diluted earnings (loss) per share $ ) $ Weighted average common shares outstanding, basic Weighted average common shares outstanding, diluted The accompanying notes are an integral part of these consolidated financial statements. F-5 China Carbon Graphite Group, Inc. and Subsidiaries Consolidated Statements of Cash Flows For the Years Ended December 31, 2012 and 2011 Years ended December 31, Cash flows from operating activities Net Income (loss) $ ) $ Adjustments to reconcile net cash provided by operating activities Depreciation and amortization Stock compensation Change in fair value of warrants Bad debt expense Change in operating assets and liabilities Accounts receivable ) Notes receivable ) Other receivable ) Advance to suppliers Inventories ) ) Prepaid expenses ) Accounts payable and accrued liabilities ) Loan from unrelated parties - Advance from customers ) Taxes payable ) Other payables ) ) Net cash used in operating activities ) ) Cash flows from investing activities Acquisition of property and equipment ) ) Construction in progress ) ) Acquisition of land use right ) - Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from issuing common stock Proceeds from warrants exercise - Dividends paid for series B preferred stock - ) Proceeds from short-term bank loans Payment to short-term bank loans ) ) Proceeds from long-term bank loans - Proceeds from loans from unrelated parties - Payment of loans from unrelated parties ) - Payments to an related party ) - Proceeds from an related party Payment for common stock not issued ) - Common stock shares to be issued Restricted cash ) ) Proceeds from notes payable Repayment to notes payable ) - Net cash provided by financing activities Effect of exchange rate fluctuation ) Net increase (decrease) in cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Interest paid $ $ Income tax paid $
